 CONTINENTAL INSURANCE CO.Continental Insurance Company,Divisionof Conti-nentalCorporationandHotel Employees andRestaurant Employees Union Local 100, NewYork,New York andVicinity, AFL-CIO, Suc-cessor to Local 6,Hotel,Restaurant and ClubEmployees and Bartenders Union,AFL-CIOMarriott Food Service,Inc., a Division of MarriottCorp.andHotelEmployees and RestaurantEmployees Union Local 100,New York, NewYork andVicinity,AFL-CIO,Successor toLocal 6,Hotel,Restaurant and Club Employeesand Bartenders Union,AFL-CIOInterstateUnitedCorporationandHotel Employeesand Restaurant Employees Union Local 100,New York,New York andVicinity, AFL-CIO,Successor to Local 6,Hotel,Restaurant andClub Employees and BartendersUnion, AFL-CIO. Cases 2-CA-17886, 2-CA-17887, and 2-CA-18204June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn July 25, 1984, Administrative Law JudgeHarold B. Lawrence issued the attached supple-mental decision. Thereafter the Respondent, Conti-nental InsuranceCompany, and the General Coun-sel filed exceptions and supporting and answeringbriefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm thejudge's rulings, findings,' and conclusions2 only tothe extent consistent with this Decision and Order.In his decision, the judge concluded that back-pay claimants Bertha DePalma, Angelo Bonomo,and Elaine Hickey should receive the backpaysought for them by the General Counsel. Specifi-cally, the judge found that these three discrimina-teesmade reasonable and diligent efforts to obtainiTheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy isnot to overrulean administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefullyexamined the record and find no basis for reversingthe findings2In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987), interest on and afterJanuary 1, 1987, shall becomputed at the "short-term Federal rate"for theunderpayment of taxesas set out in the 1986 amendmentto 26 U S.C § 6621 Interest onamounts accruedprior to January 1, 1987 (the effectivedate of the 1986amendmentto 26 U S C § 6621), shall becomputed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)579employment during the backpay period. The Re-spondent has excepted to these findings and, forthe reasons set forth below, we find merit in theRespondent's contentions.The record shows that on February 27, 1981,3Marriott Food Service, Inc. (Marriott) terminatedthe operation of a cafeteria and executive diningroom for personnel of the Continental InsuranceCompany (the Respondent) at the Company's of-fices in downtown Manhattan. In June, InterstateUnited Corporation (Interstate) resumed operationof the facility and offeredsimilarpositions to manyof the previously discharged cafeteria employees.The reinstatement and tolling date for the backpayperiod was July 6.Bertha DePalmaClaimantBerthaDePalma,who resided onStaten Island,was employed by Marriottas a wait-ress at itsdowntown facility.While employed inthat position she traveled to work by ferry and busto downtown Manhattan. According to DePalma'stestimony, she talked to Marriott's general manag-er,Carol Kramer, about employment opportunitiesat other Marriott facilities. As a result, Kramer of-fered DePalmaa similar positionatMarriott's mid-town Manhattan facility located on 42d Street.4However, in order to reach this facility, DePalmawould have had to travel by subway to midtownafter the ferry ride. DePalma testified that it wastoo far to travel on the salary being offered andthat she had never ridden the subway. For thesereasons, she rejected Kramer's offer.The judge found that DePalma's rejection of thispositionwas not, by itself, a sufficient ground todisqualify her from receiving backpay. Rather, heconcluded that DePalma was under no obligationto accept employment in midtown since she haddiligently sought positions elsewhere5 and therewas an abundance of restaurants in the downtownManhattan area.Unlike the judge, we view DePalma's action notin terms of the reasonableness of limiting her jobsearch butas a refusalto accept an offer of similaremployment.6 DePalma testified that she rejected8All datesare in 19814On terminationof its operationat the Continentalfacility,MarriotttransferredKramer toitsPfizer facility, locatedon 42d Street, as thegeneral manager there5 In this regardthe evidence showsthatDePalma read newpaper ad-vertisementseach dayand answered a number of them She contactedseveral brokeragefirms, applied at several restaurants,and inquired of afriend whowas a diningroomsupervisorat ChaseManhattan Bank Shedid not accept any of the jobsadvertisedbecause theyrequired night orweekend work and she wanted to continuetoworknormal daytimehoursas she haddone at theRespondent's facility.6 SeeLundy Packing Co,286 NLRB 141, 142 (1987)289 NLRB No. 77 580DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKramer's offer at Marriott's midtown facility be-cause it was too far to travel on the salary beingoffered and because she had never ridden thesubway. DePalma offered no specifics, however, asto the difference in travel time or expense. The ab-senceof such evidence, coupled with the fact thather stated reason for not riding the subway was apersonal preference, leads us to conclude that therecord contains an insufficient basis for excusingDePalma's rejection of this job offer.7 According-ly,we find that DePalma's rejection of a compara-ble job offer tolled her backpay.Angelo BonomoAngelo Bonomo had been employed as the firstchef at the Continental facility and was 66 yearsold at the time of his discharge. A few days priorto the closing of the cafeteria, Bonomo advisedMarriott's general manager,Carol Kramer, that heintended to retire. According to Kramer's testimo-ny, Bonomo stated he would not apply for a posi-tion at other Marriott facilities because "he was anold man and intended to retire." Similarly, Marri-ott's personnel director, Delores Coe, testified thatBonomo had advised her that he intended to retireon hisdismissal.8During the backpay period Bonomo collectedsocial security and union pension payments in addi-tion to receiving unemployment insurance benefits.Moreover, according to his credited testimony,Bonomo sought employment by reviewing newspa-per advertisements, and by visiting the Union's em-ployment office, a private employment agency, andtheNew York State employment referral serviceseveral times a week.The judge found that Bonomo was eligible forbackpay. In arriving at this determination, he reliedon the fact that Bonomo had collected unemploy-ment insurance benefits and concluded thatBonomo had conducted a reasonable job search.7We acknowledge,as our dissenting colleague notes, that DePalma isa grandmother.We also note, however,that she testified that she "[hadher] health"and that her subsequent acceptance of a position as a wait-ressmakes it clear that she was physically capable of carrying out theduties of that jobRegarding her objection to taking the subway, DePalma testified thatshe did not do so because"I don'thave to " Under further questioningby counsel for the General Counsel,she elaborated on her reasons as fol-lows- "I'd be afraid to I don'tknow anything about the subway. I mayas well tell you the truth I never rode them I worked on Bleeker Street,and then I worked on Maiden Lane"We note,however,that so far asthe record indicates,the job at Marriott'smidtown facility,which De-Palma declined,was a day-shift job that would call for travel on thesubway at times when millions of other NewYorkersare traveling bysubway to their jobsWe further note that DePalma also testified that she"take[s]the bus" in New York,but she indicated that she had not both-ered to find out whether the bus would take her to 47th Street, wherethe Marriott facility was located, since she had"never travelled that far."8The judge did not discredit the testimony of either Kramar or CoeBonomo did not contradict the testimony of management officials or afellow employee that he told them he planned to retireThe judge further found thatBonomo's collectingsocial security benefits and union pension paymentsdid not automatically mean that he had elected torely exclusively on that income, and that his ac-ceptance of those benefits is not necessarily incon-sistentwith a desire to obtain employment. Sincehe found that Bonomo had conducted a reasonablejob search, the judge concluded that this claimantis entitled to backpay from February 27 to June 29,when he failed to accept Interstate's offer of rein-statement.We disagree.The unrefuted evidence demonstrates thatBonomo advised three management officials andone fellow employee that he intended to retire onthe closing of the cafeteria. Consistent with thisstated intention, Bonomo actually collected bothsocial security and union pension benefits. Al-though Bonomo also collected unemployment in-surance benefits and visited several unemploymentagencies, there is no substantial evidence thatBonomo either interviewed or applied for specificpositions during the backpay period. The recorddoes show, however, that Bonomo was contactedduring this time and offered employment by AT&Tas an occasional cook. Bonomo rejected this offerbecausehe wasgoing awaybut stated that hewould contact AT&T on his return. He never fol-lowed up on this offer.9 Bonomo was also offeredreinstatement by Interstate in mid-July but effec-tively rejected the offer by responding that he wasplanning a vacation and would be unavailable untilSeptember.In the particular circumstances here, we find thatBonomo's visits to several employment agencies donot warrant finding that he engaged in a reasonablejob search. Thus, Bonomo's stated intent to retireand his acceptance of retirement benefits, his re-sponseto the AT&T and Interstate job offers, andthe absence of a showing that he actually inter-viewed or applied for a specific job lead us to con-clude that, if he did not retire, he effectively re-moved himself from the job market." ° More specif-ically,Bonomo's refusal of jobs with AT&T andInterstate because those jobs did not suit his con-venience demonstrate that he would only have ac-ceptedwork when he chose and as he pleased.That being so, Bonomo's visits to employmentagencies are not inconsistent with his announcedretirement intentions (which may well have dis-9We find this evidence relevant not for the purpose of showing acomparable offer, but as an indication of Bonomo's actions consistentwith his stated intention to retire10 In so finding we are not overruling the judge's crediting of Bono-mo's testimony that he made attempts to find employment,but are find-ing that such attempts were insufficient to establish a reasonable jobsearch CONTINENTAL INSURANCE CO.suadedMarriott from offering him work at itsother facilities) and his claiming social security andpension benefits. Indeed, viewed in the context ofBonomo's job refusals and the receipt of such bene-fits, those visits appear to have been for the pur-pose of enabling him to decide if there were anyjobs he might be interested in, rather than as activeefforts on his part to seek work and fulfill his obli-gations to mitigate any backpay that might beowed him.11 Accordingly, we find that Bonomo isineligiblefor backpay.Elaine HickeyElaine Hickey had been employed as a waitressforMarriott and resided on Staten Island. Duringthe backpay period she followed advertisements ina Staten Island newspaper, and applied for posi-tions at several restaurants,department stores, anda clothing store.With the exception of a diner inBrooklyn, all of these positions were located onStaten Island. In this regard, Hickey testified thatshe did not apply for jobs in other city boroughsbut confined her search to the Staten Island areabecause she believed it was too expensive to com-mute to Manhattan.Although the judge observed that by essentiallylimiting her job search to Staten Island, Hickeyhad eliminated prospects for employment in otherboroughs, he, nevertheless, concluded that this didnot mean that she failed to conduct a diligent jobsearch.Rather, based on the evidence, the judgefound Hickey made reasonable efforts to find em-ployment on Staten Island and is entitled to anaward of backpay.Contrary to the judge, we find that Hickey un-reasonably limited her job search. We find it signif-icant thatHickey was working for Marriott inManhattan when she was unlawfully dischargedand she subsequently accepted reinstatement withInterstate there. Her exclusion of this area is, there-fore, at odds with a reasonable job search and,therefore,we conclude that Hickey did not makereasonableefforts to seekinterimemployment. Ac-cordingly, we find her to be ineligible for an awardof backpay.ORDERThe National LaborRelationsBoard adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents,ContinentalInsuranceCompany, Divi-sionof Continental Corporation;Marriott FoodService,Inc.,A Division of Marriott Corp.; and11Likewise,his claiming unemployment benefits indicated no morethan that he believed he was entitled to such benefits simply because hehad been terminated from his job at the Continental cafeteria.581InterstateUnitedCorporation,theirofficers,agents, successors,and assigns,shall take the actionset forth in the Order as modified.Delete the following namedclaimants and theamounts setforth opposite theirnamesfrom theOrder: AngeloBonomo, ElaineHickey, and BerthaDePalma.MEMBER JOHANSEN,dissenting in part.It is a rare and regrettable chapter in the annalsof Federal statutory compliance in which a panelmajority of the National Labor Relations Board in-forms a grandmother earning social security thatshe must either conquer her fear of the New YorkCity subway system or forgo restitution under theAct. BackpayclaimantBerthaDePalma activelysought out job opportunities waitressing on twoshores of New York Harbor and rejected no joboffer in the relevant job market for a woman of herage,' experience, and skills.2 I dissent from thetolling of her backpay on June 29, 1981.'To a question by counselfor the General Counselseeking to adduceher precise age, DePalma gave the following response."Do I have to tellmy age? All that mattersis that I havemy health,right?"2 SeeLundy Packing Co.,286 NLRB 141, 142 (1987).Leonard Grumbach, Esq., Peter Fuster, Esq.andEllenDichner, Esq.,for the General Counsel.Melvin S. Katzman, Esq.,of New York, New York, forRespondent Continental.LouisNeuman, Esq. (Guggenheimer & Untermyer),ofNew York, New York, for Respondent Interstate.Carlton J. Trosclair, Esq.,of Washington, D.C., for Re-spondent Marriott.RobertM. Archer, Esq. (Suozzi, English & Cianciulli,P. C), of Mineola, New York, for the Petitioner.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEHAROLD B. LAWRENCE, Administrative Law Judge.Pursuant to an Order of the National Labor RelationsBoard approving a stipulation entered into among theRespondents and the Board on July 15, 1981, in which itwas provided that the Respondents, jointly and severally,would make whole the losses suffered by the discrimina-tees named in these proceedings for any loss of pay thatthey may have suffered by reason of the alleged discrimi-nation against them,and differences having arisen con-cerning to the amounts payable under the Order, the Re-gional Director for Region 2 issued a backpay specifica-tion and notice of hearing in Cases 2-CA-17886, 2-CA-17887, and 2-CA-18204. The Respondents have filed ananswer and two amended answers to the backpay specifi-cation,which admitted the allegations of the backpayspecification except regarding cutoff dates, the effect onthe claimed amounts of wage increases, overtime pay-ments,vacation pay, bonuses, and fringe benefits, anddenied knowledge or information sufficient to admit or 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdeny the interimearningsdata supplied in the appendicesto the specification. However, the Respondents admittedthe correctness of the allegations relating to gross back-pay of theclaimants, the formula for determining the netearnings,and the formula for determining net backpay.The Respondents have conceded the correctness of 11of the backpay specifications; questioned one, that of Oc-tavio Parra, only as to the correctness or propriety of in-cluding medical expenses in the backpay award; request-ed retention of jurisdiction for 1 year with respect to 4claimants who did not appear at the hearing; and contestthe eligibility for backpay of 29 of the claimants. Theyhave alleged affirmativematter in the answer andamended answers that essentially embraces five points:that the claimants failed to exercise reasonable diligencein seeking employment during the backpay period; thatclaimants who did not follow up on a suggestion madeby Marriott that they file applications for employment atotherMarriott facilities should be deemed to have will-fully failed to seek employment; that the backpay periodshould be deemed tolled as of the date when RespondentInterstate sent out a mailgram to the claimants offeringreinstatement; that the Respondents are entitled to offsetseverance pay given to the employees; and that Respond-ents are entitled to offset certain amounts that were erro-neously paid to two employees when the employees re-ceived vacation paychecks to which they were not enti-tled.A hearing was held beforeme atNew York City,New York, on April 25-27 and 29; May 2-5; June 1-3;and July 5, 1983. The parties were afforded full opportu-nity to be heard, to call, examine and cross-examine wit-nesses,and to introduce relevant evidence. Posthearingbriefs have been filed on behalf of the General Counseland by Respondent Continental Corporation on behalf ofall the Respondents.On the entire record and based on my observation ofthe demeanor of the witnesses and the manner in whichthey gave their testimony and after consideration of thebriefs submitted, I make the followingFINDINGS OF FACTI.BACKGROUND AND ISSUESMarriott Food Service, Inc. (Marriott) is a division ofMarriottCorp. It operated a cafeteria and executivedining room for personnel of the Continental InsuranceCompany at that Company's offices in downtown Man-hattan,New York City. It terminated its operation ofthese facilitieson February 27, 1981,1 on very shortnotice to the employees. It paid many of them severancepay equal to 1 week's wages. Respondent InterstateUnited Corporation (Interstate) took over the operationof the facilities immediately thereafter. On June 26, Inter-state sentmailgramsto the backpay claimants, as follows:You are hereby offered employment with InterstateUnited Corporationat 80 MaidenLane, New YorkCity,in the samejob you formerly held with Marri-IAll references to dates and quarter years refer to dates in 1981 andquarters of that year unless otherwise statedott Food Service at that address or in a substantiallyequivalent job. If interested, please write Don Ger-stein,InterstateUnitedCorporation, 80MaidenLane, New York, N.Y., 10038, or telephone him at(212) 440-2670, within two weeks from your receiptof this message.A number of the claimants responded to the mailgramand were interviewed by Donald Gerstein, Interstate'sdistrict foodservicemanager.The proposedreinstate-ment date wasJuly 6, 1981, which I accordingly find tobe the date on which the backpay period was tolledexcept in certain specific situations noted hereinafter.II.CONTENTIONS APPLICABLE TO MORE THAN ONECLAIMANTA. The Standard of Diligence by Which Claimants'Efforts to Find Employment Must be JudgedThe Respondents' admission of the gross backpaycomputations made it incumbent on the Respondents toallege and prove any respect in which any of the claim-ants were ineligiblefor backpay or any respect in whichthe backpay specifications were incorrect.Marlene Indus-tries,234 NLRB 285 (1978);Blue Hills Cemetery,240NLRB 735 (1979). The Employer has the burden ofshowing that the backpay claimant incurred a willful lossby refusing to take new employment or by neglecting tomake reasonable efforts to fmd interim work.InlandEmpireMeat Co.,255 NLRB 1306, 1308 (1981), enfd.mem. 692 F.2d 764 (9th Cir. 1982). The determination ofwhether there has been a lack of diligence in looking forwork depends on the facts and circumstances of eachcase.Amshu Associates,234 NLRB 791, 794 (1978). Thediscriminatee is required only to make reasonable effortsto find work. Consequently, his failure to explore someemployment possibilities or to employ a particular mo-dality of search, as when an employee concentrates onpersonal applications but fails to consult newspaper ad-vertisements, does not by itself compel the conclusionthat a diligent search was not conducted.DeLorean Cad-illac,231NLRB 329, 330 (1977), modified on othergrounds 614 F.2d 554 (6th Cir. 1980). SeeBlue HillsCemetery,supra at 736. Doubts respecting such mattersare resolved in favor of the backpay claimant and againstthe respondent employer, who is the wrongdoer respon-sible for the existence of the uncertainty.United AircraftCorp.,204 NLRB 1068 (1973).Amshu AssociatesandInland Empiremake it very clearthat examination of the backpay claimant and attempts toimpeach his testimony are not acceptable substitutes foraffirmative proof by the employer that the claimantfailed to make reasonably diligent efforts to fmdinterimemployment, but there is an important qualification thatis explicitly mentioned in both these decisions. The testi-mony of the backpay claimant must be credible. Thus, inAmshuitwas held that a prima facie case was made ofdiligent effort to find work that shifted the burden to theRespondent to establish willful loss of earnings, but thetestimony of the backpay claimant was expressly creditedby the administrative law judge. Similarly, inInlandEmpire,the respondent attempted to impeach the testi- CONTINENTAL INSURANCE CO.mony of the backpay claimant in much the same way theRespondents attempted to do in this case,and was heldnot to have met its burden of proof in the face of testi-mony by the backpay claimant that the administrativelaw judge expressly credited.Nothing different is in-volved in those cases(suchas Blue Hills Cemetery,supra)in which it has been held that the General Counsel meetshis burden by putting the backpay specification into evi-dence,whereupon the respondent has the burden ofshowing failure to make a reasonable effort to find inter-im employment.If the Respondent calls the backpayclaimant to testify and the administrative law judge cred-its the testimony,theRespondent will have failed tomeet its burden, in the absence of introduction of anyother evidence.At the same time,itmust be recognized that the rulesrespecting burden of proof are not matters of mechanicalapplication.Where"reliance on the bare testimony of[the claimant]himself is not warranted based upon therecord as a whole"the mere fact that the General Coun-sel has filed a specification will not clothe the backpayclaimant with special standing to recover simply becausethe employer has been unable to produce affirmative evi-dence of failure to make diligent effort to obtain interimemployment.SeeDeLorean Cadillac v. NLRB,supra, 614F.2d at 555.I have found the testimony of several of theclaimants in these proceedings to be unworthy of beliefand have accordingly found them ineligible to receivebackpay.The fact that backpay liability arose in this case byreason of a stipulation between the General Counsel andthe Respondents does not alter the parties'burdens ofproof.They are in the same position as any other partiesto a backpay proceeding.It is therefore in accordancewith these and other generally applicable principles thatI have reviewed the 29 disputed claims.The parties havealso urged that I take into consideration court decisionsrendered under other statutes and certain area employ-ment statistical data.The Respondents call attention to language containedin court decisions rendered under theCivilRights Act of1964 to the effect that award of backpay is a discretion-ary power that must be guided by meaningful standards.The Respondents assert that I should be guided by theapplication of standards consistent with the purposes ofthe National Labor Relations Act (the Act).Award ofbackpay under the Act is not at all discretionary with mebut is mandated by law.Board decisions and court deci-sions interpreting the Act are controlling regardless ofany seemingly contradictory language that may be foundin cases dealing with an altogether different statute thataddresses problems other than the concerns of this caseand the National Labor Relations Act.Both the General Counsel and the Respondents haveurged me to consider statistics that they presented re-specting employment conditions in the New York area,and that supposedly are of probative value with respectto the capacity of many of the claimants to find jobs.The Respondents challenge the reliability of the GeneralCounsel's statistics,which concededly are based on asample rather than a full count of the population. Sam-pling on a defined statistical basis is a standard method of583preparing such statistics and does not invalidate them.However,I have not accorded any weight to the statis-tics adduced by either side, for they are simply not pro-bative of the facts they were offered into evidence toprove.They would be relevant if they showed that itwould be either difficult or easy for these particularclaimants to obtain employment.They do not show that.The utility of statistics to show whether jobs are avail-able in an area is extremely limited.InFliteChief Inc.,258 NLRB 1124 (1981),affd.696 F.2d 1003(9thCir.1982), it was observed:Atmost,Respondents'statisticalanalysismaycreate an element of doubt.Any doubts must be re-solved in favor of the backpay claimant rather thanRespondents. [258 NLRB at 1128.]Accordingly, my findings are based on the evidence ac-tually adduced by the parties that would tend to showwhat efforts particular backpay claimants made or failedto make to find employment.B. OffsetsClaimed by the RespondentsThe Respondents contend that a week's severance payreceived by each of the claimants and vacation checkserroneously issued to two of the claimants are appropri-ate offsets against backpay due them.The guiding principle underlying the award of back-pay is that the discriminatees must be made whole forthe losses that they have suffered by reason of the em-ployer's unfair labor practice.In cases in which the em-ployer has already compensated the discriminatees insome manner for that loss, failure to deduct the amountof such compensation from the gross backpay due to thediscrimmateeswould in effect overcompensate them.Consequently, it has been held that severance paymentsmade by an employer to discriminatees during the back-pay period should be deducted from the amount of grossbackpay awarded.Fibreboard Paper Products Corp.,180NLRB 142 (1969),enfd. sub nom.United Steel Workers ofAmerica v. NLRB,436 F.2d 908(D.C. Cir. 1971).The General Counsel calls attention to the Board'sfailure to make such a deduction in a later case,LaidlawCorp.,207 NLRB 591 (1973),enfd. 507 F.2d 1381 (7thCir. 1974),cert.denied 422 U.S. 1042(1975).However, Ido not believe that case is applicable to the instant situa-tion.The severance payments made inLaidlawwere notmade during the backpay period and did not overlap thebackpay award.The language employed in the decisionclearly indicated that the award of backpay, by itself,was the compensation for the loss suffered by the discri-minatees and that the severance payment was voluntarilymade independently thereof only to certain of the em-ployees on closing of a plant in Peru,Indiana, severalyears after the latest backpay period date of any of theclaimants in the case.One event had nothing to do withthe other.In the present case,RespondentMarriottmade theseverance payments at the time the facility was closed(February 27) in lieu of pay for the first week of thebackpay period,and they must therefore be deducted 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfrom backpay owing for the first quarter of 1981. SeeW. R. Grace&Co.,247 NLRB 698, 704(1980).The Respondents claim to be entitled to an offsetagainst the backpay due to two of the claimants becausethey were erroneously paid vacation pay to which theywere not entitled.This tribunal is asked to ensure thatthe claimants are not unjustly enriched,because they willhave received payment for vacation pay in the grossbackpay as calculated by the General Counsel. It isagreed that accrued vacation pay normally is includablein a backpay award.RichardW. Kaase Co.,162 NLRB1320(1967);Kartarik,Inc.,111 NLRB 630 (1955),enfd.227 F.2d 190(8th Cir.1955).The Respondents'rights to a setoff is questionable.Dolores Coe,Marriott's director of personnel,testifiedthat an explicit decision was made not to stop paymenton the checks when it was discovered that they had beenerroneouslymailed out. No effort was made prior tothese proceedings to recover the sums paid out. Themaking of the payments was a deliberate act that entailedpayroll deductions,such as taxes.The entitlement of anyof the Respondents to a refund is therefore a matter fordetermination in a plenary proceeding specifically direct-ed to that issue.The Respondents can not be given anoffset in this proceeding,which is concerned with alto-gether different types of issues,but must seek restitutionin a forum that has jurisdiction to determine the relativerights of the parties with regarding the money and con-sider equitable factors that might justify an order of resti-tution.Accordingly,vacation pay will not be offset from anyamounts owed as backpay.C. The Backpay Cutoff DateThe Respondents contend thatthe backpaycutoff datefor all eligible claimants was June 26,on which date Re-spondent Interstate sent out mailgrams offering them re-instatement.It is uncontroverted,however, that claim-ants returning to work as a result of the mailgram wereto start onJuly 6. Accordingly,the backpay period istolled only as of that date except in certain cases notedbelow in which a different cutoff date is mandated bythe particular circumstances.D. Failure to Seek and Accept Alternate Positions withMarriottThe joint answers interposed by the Respondents con-tain an affirmative defense claimed to be applicable toAngelo Bonomo and Malcolm Thomas,to the effect thatdiscriminatees who were offered and failed to accept al-ternate positions by Marriott are ineligible for backpay,and another affirmative defense claimed to be applicableto them and to 13 other employees,to the effect that dis-criminatees who were offered positions by Interstate andfailed to accept such positions,though they were with-out alternate employment, are ineligible for backpay.The Respondents introduced evidence that on February24, two of Marriott'sWashington-based officers,DoloresCoe, the personnel director,and James Davis,Marriott'smanager of employee relations,visited the Continentalcafeteria and dining room in New York City and advisedthe employees being laid off that they could file applica-tions for employment at other Marriott facilities,and thatCarol Kramer,general manager of the facilities at Conti-nental, also advised employees that they could file appli-cations at the other Marriott facilities. It seems clear thatsuch a visitation was made, but most of the employeesdispute the claim that they were invited to file applica-tions at other facilities.Despite the Respondents'attack on the credibility ofthe claimants,I believe the testimony of the 22 employ-eeswho testified that they were not advised that theycould file applications for employment at other Marriottfacilities.The credible evidence indicates that only 10 ofthe claimants were approached.The Respondents' ownwitnesses conceded that application forms were given toonly 15 of the employees who had just been laid off, andit is not even claimed that any information was dissemi-nated about locations where job openings existed. RupertCayenne and Ruth Lang testified that they made inquir-ies at other Marriott facilities and received negative anddiscouraging responses. The evidence clearly establishesthat no effort was made to advise the claimants that theycould apply at other Marriott facilities.On the contrary,RespondentMarriott'switnesses conceded that, as ofFebruary 27, there were no job openings at other Marri-ott facilities.Marriott application forms were available atthe premises,but no attempt was made to distribute themamong all or among any large number of the employeeswho were leaving.The letter of February 27 advisingthe backpay claimants of their termination makes nomention of any opportunity to file applications at otherMarriott facilities, though the letter contains informationabout numerous other matters such as vacation benefits,medical and life insurance,and other employee fringebenefits.The Respondents' contention founders in any event onthe obvious fact that the communication to the few em-ployees to whom anything was said did not constitute anunconditional offer of employment.At best, it wasmerely an invitation to a few employees to put in appli-cations at other locations,with no assurance that jobscomparable to those from which they had just been laidoff were available.A final point that deserves consideration is the basicquestion whether employees who believed, as many ofthe employees in the present case certainly believed, thatthey had been discriminatorily and unfairly treated, wereobligated to pursue the suggestion that the Respondents'claim was made to them that they apply for positions atother facilities operated by the Marriott organization. Anemployee is not obligated to attempt to return to workfor the very same employer who has discriminatorily dis-charged him,orwith an affiliated employer. In thepresent case, therefore,the reason the claimants thinkthey were terminated is a relevant consideration. TheRespondents never conceded that such discrimination ex-isted, but it was the gravamen of the complaint againstthe Respondents that was settled by stipulation,and thusit is a given factor in this case that the employees be-lieved they had been discriminatorily discharged. Thatcircumstance may be considered,therefore, in evaluating CONTINENTAL INSURANCE CO.the reasonableness of their efforts to find employment,and in a proper context may preclude a determinationthat efforts had not been reasonably diligent becausethey did not seek or accept positions with the formeremployer.III.THE CLAIMANTSA. Undisputed ClaimsThe Respondents concede the eligibility and correct-ness of amountowed for backpay of only 12 of the 44claimantsreferred to in the backpay specification. Theseclaimants are Phillip Deutsh, Alice Fox, Esther Gutnick,Geoffrey Hill, Jenny Irizarry, Anna Jankunis, BridgetMcNamara, Octavio Parra, Blanca Schauer, Elenora Su-kovich,Gregory Taylor, and Maria Unterreiner. Thisconcession is subject to the Respondents'general conten-tion respecting the deductibility of severance pay re-ceived by all the claimants at the time of their termina-tion,with which I concur and, in the case of Parra, sub-ject to such adjustments as may be required by coordina-tion of medical benefits with other private and govern-mental coverages (the basic backpay being conceded).As is shown in Appendix A hereto, I have made allow-ance for their receipt of severance pay in my calculationof the backpay to which they are entitled. Parra's claimfor medical benefits is discussed separately below.B. Claimants Who Did Not Appear at the HearingThe Respondents contend that four claimants who didnot appear at the hearing and did not testify (LewisBarbee, Ermine Blades, Betty McPherson, and GeorgeWhitehead) are not entitled to be paid because their eligi-bility cannot be determined. Request was made in Re-spondents' posthearing brief that the administrative lawjudge retain jurisdiction for 1 year so that the recordcould be reopened on proper application.It suffices that a backpay specification was filed, as isindicated by authorities previously cited. The claimants'failure to appear cannot automatically be deemed to sug-gest some fault or lack of credibility or reliability ontheir part or some lack of merit to their claims. Theburden is on the Respondents, who have possession ofthe payroll records and had recourse to subpoenas tocompel the attendance at the hearing of any claimantswhom they wished toexamine(a right of which theyavailed themselves when it suited them in the case of atleast one other claimant), to show any respect in whichthe specifications were incorrect or inaccurate. No show-ing having been made that the specification fails to setforth the proper amount owning to these four claimants,their claims must be allowed as alleged in the specifica-tion.The Respondents never lose the burden of provingthat a claimant willfully incurred loss of earnings duringthe backpay period. They havesustainedthat burdenonly insofar as they have demonstrated that all four ofthe claimants received severance pay. However, sincethe Respondents have not had the opportunity to exam-ine the claimants respecting interim earnings, the amountof gross backpay as reduced by the amount of the sever-ance payments, as indicated in Appendix A, will be paid585to the Regional Director to be held by him in escrow fora period of 1 year from the date of the Order. Duringthat time, the Regional Director will arrange for the Re-spondents to conduct their examinations of the claimants,if the Respondents so desire, and afford them an oppor-tunity to present otherwitnessesand other relevant evi-dence with respect to the amount of backpay due to theclaimants.The General Counsel shall be represented atany such examinations or presentations. The RegionalDirector will determine whether any deductions shouldbe made from the amount of claimants' gross backpay byreason of interim earnings or otherwise, returning allsums so deductedto theRespondents and making pay-ment of the net backpay to the claimants. The RegionalDirector shall report the status of the matter to theBoard on its conclusion.Accordingly, the claimants, Lewis Barbee, ErmineBlades,BettyMcPherson, and George Whitehead areawarded the amount of backpay alleged in the specifica-tion, less the amounts received by them as severancepay, as detailed in Appendix A hereto.C. Contested Claims1.Eric AllenThe specificationalleges thatAllen, who worked as anassistant cook, earned $5.10 per hour or $204 per week.A total of $3632 backpayis claimedfor the period fromFebruary 27 to July 6, when he resumed work withInterstate.Respondents' objection to such payment isthat Allen did not make a reasonable effort to obtain em-ployment.The Respondents' contention is based onAllen's own testimonyrespectinghis efforts to find em-ployment, which are asserted to be not credible. To theextent that it is credible, Respondents argue that it showsthat his efforts to obtain interim employment were inad-equate because the claimant did not apply to employ-ment agencies, did not seek work with any other foodservice contractor, and applied for a job as an electricianforwhich he was patently unqualified. Respondent ex-plains the failure of the claimant to furnish informationshowing attempts to obtain employment on a form sup-plied by the Board, but as a general matter, I did notconsider failure to list efforts to find employment on theBoard forms as necessarily requiring that the claimant'stestimony regarding such efforts be discredited, especial-ly when the testimony regarding such efforts is clear andspecific and remains unimpaired after cross-examination.SeeCrary Horse Saloon,JD-621-81, slip op. at 21, 22.Allen testified that he is illiterate, but that advertise-ments were read to him from the newspapers three orfour times a week by hiscousin.I do not credithis testi-mony.Allen could not say why three or four times aweek was the appropriate number of times to check thenewspaper, and later changed his testimony to assert thatthe advertisements were read to him five or six times aweek. His testimony that he could not remember thename of his cousin, who supposedly read the newspapersto him so frequently, placed a near fatal strain on hiscredibility. 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThere is norequirement,however,that abackpayclaimant seek the precise type of work in which he hadengaged prior to his termination. Allen's failure to seekwork with other food service contractors and his goingfor an interview for a job as an electrician does not dis-qualify him for the simple reason that his main reliancewas on the placement service at the Unemployment In-surance Office to assist him in obtaining employment. Itis that office that referred him for an electrician's posi-tion.He filed for and collected unemployment insuranceuntil he was hired by Interstate. He was counseled bytheUnemploymentInsuranceOffice twice a week.Moreover, the evidence indicates that the Unemploy-ment InsuranceOffice referred Allen for a cook's posi-tion and for one other position and that Allen, on hisown, applied for a job as an auto mechanic at a companywhere his cousin was employed.Iam convinced fromlisteningto the testimony andobserving the demeanor of this witness that the witnessmade an effort to obtain employment that, in the light ofall of his personal circumstances, was a reasonably suffi-cient effort. It consisted mainly of going to the Unem-ployment Insurance Office and going out on the jobinterviews with the prospective employers to whom theyreferred him. When an offering occurred at Interstate, hetook the job.I find that Allen made reasonable and diligent effortsto obtain work. No issue was raised with respect to thecalculation in the specification of the backpay due himand I accordingly find him entitled to the amounts al-leged, less severance pay that he received in the amountof $204. I have deducted that amount from his grossbackpay owing for the first quarter and find him entitledto net backpay in the amount of $3468, as set forth inAppendix A.2. Joseph AutryInterim second quarter earnings as a pot washer in theamount of $400 reduced Joseph Autry's backpay specifi-cation to $2211 for the period February 27 to July 6.The Respondents suggest that Autry's attempt to findemployment with a company for which he had formerlyworked as a security guard, and which terminated himfor being out of uniform, did not constitute a diligenteffort to find employment. However, it may be arguedwith equal force that an employee who attempts to findwork even with an employer who has once before dis-charged him is making an unusually diligent effort tofind employment.The Respondents are also critical because Autry ad-mitted that the only newspaper advertisements he lookedforwere for security jobs and he did not look for an-other job as a pot washer. Autry testified that he consid-ered his experience at Marriott to be bad since his em-ployment there lasted only a few months, and that helooked for work as a security guard because he had sev-eral years of experience in that area. The law does notrequire an employee to limit himself to the lowest possi-ble pay scale when he is looking for work or accept anywork regardless of how menial. He is required to seekemployment within the broad overall range of his experi-ence and capabilities. The question, therefore, is whetherAutry's efforts to find a job were reasonably diligent inthe light of all the circumstances. His failure to look fora job as a pot washer does not mean that he could nothave madea diligentsearch for some other type of em-ployment.Much more serious is Autry's concession that one oftheMarriott supervisors advised him to transfer beforethe layoff occurred, but he made no effort to find em-ployment at any other Marriott hotel or restaurant. Hedid not suggest any reason for his failure to do so thateven remotely hinted at any desire to avoid a discrimina-tory employer. Furthermore, he gave an altogether un-satisfactory explanation of his failure to apply for unem-ployment insurance benefits. Though he was advised byMarriott personnel how to do so, he did not file for un-employment insurance benefits because,he said, hewanted to use his time to look for a job. I cannot believethat. (Strangely, the Respondents purported to believehim, asserting in their posthearing brief that "the reasonhe did not file was due to a previous experience whereinhe was denied benefits.") The testimony of the claimantthat he did not file leads me to believe that he did notmake a reasonable effort to find employment. His testi-mony respecting his efforts to find work was totally in-credible.He testified that he and a coworker namedWhitehead went together to look for work and that hesaw Whitehead every day because he lived in the sameapartment as Whitehead throughout the backpay period,and Whitehead was also unemployed. The evidence indi-cates, however, that Whitehead was employed and thathis total backpay entitlement amounted to only $86. Itseems almost superfluous to note that Whitehead did nottestify in this proceeding.(The glaring inconsistency between Autry's testimonyand the Whitehead backpay specification placed theburden on the General Counsel to call Whitehead as awitness. His failure to do so can only give rise to an in-ference that Whitehead's testimony would not have sup-ported that of Autry.)My grave reservations regarding Autry's credibilityprevent me from crediting his account of efforts to findwork as a security guard at five companies that henamed and his testimony respecting his efforts to obtainwork as a shipping clerk at Alexander's DepartmentStore.Accordingly, I find that Joseph Autry failed to make areasonable effort to find employment during the backpayperiod and is not eligible for backpay.3.George BacoteGeorge Bacote was alleged to be due backpay in theamount of$1743 for the period February 27 to July 14.After being laid off, Bacote spent 7 or 8 months inNew Haven, Connecticut. He did not apply for unem-ployment insurance benefits. After taking a few weeksoff and living on money that he had saved, he confinedhis efforts to find work to visits to an employmentagency specializing in temporary jobs. He showed upthere at 6 a.m. three or four times a week. It was notuntil after the end of the backpay period that he became CONTINENTALINSURANCE CO.interested in looking for employment of a permanentnature.The Respondents contend that they should not becompelled to support the lifestyle of a person whose am-bitions are limited to a series of temporary jobs.The legal requirement is not that a backpay claimantseek a permanent job, but that he make reasonable effortsto secure employment and mitigate the damages causedby his wrongfultermination.The questionin this in-stance is whether the claimant's search for a successionof temporary jobs amounts to the same thing as lookingfor one job with a single employer and therefore consti-tutes a reasonable attempt to mitigate the loss by obtain-ing interim employment.There is good reason to answer in the negative. Im-plicit in solicitation of employment through a temporaryagency is the prospect that whatever employment is ob-tained will come to a relatively speedy end, resulting in arenewed period of unemployment. Thus, solicitation onlyof temporary employment must be viewed as incurring awillful loss.The evidence is clear that Bacote onlyworked when the agency sent him out and as a resultthere were weeks when he did not work at all.This type of situation has nothing to do with the kindof situation in which a backpay claimant's prior experi-ence in job hunting and his work capacities severelylimit the type of job hunting of which heis capable. It ispossible to agree with the General Counsel's argumentthat, in judging the reasonableness of the claimant's ef-forts to obtain interim employment, we take him as wefind him and judge his efforts in the light of his back-ground and capabilities, while at the same time takingdue cognizance of this claimant's testimony that it wasonly after the backpay period expired that he searchedfor permanent employment. If he is credible, then he hadthe capacity and should have hunted for permanent em-ployment during the backpay period, and his failure todo so was a willful failure to mitigate the loss. His laterconduct illuminated his conduct during the backpayperiod, and should not be overlooked.Big Three Industri-al Gas & Equipment Co.,263 NLRB 1189 (1982).Accordingly, I find that Bacote is not eligible forbackpay. I have made a similar finding on somewhatsimilar circumstances in the case of Malcolm Thomas,below.4.Marie BelhsiThe backpay specification for Marie Bellisi indicatesnet backpay owing in the amount of $1144, a reductionhaving been made for interimearningsin the second andthird quarters of 1981. The Respondents point to an ap-parent error regarding her statement of interim earningsfor the week of June 5, 1981, and submit that the Gener-alCounsel failed to meet the burden of proof.The claimant obtained interim employment at a fixedsalary of $160 per week, but the amount listed for inter-im earnings for the week ending June 5, 1981, was only$128.Her paycheck stub so indicated. The Respondentcontends that she should be chargeable for the fixedsalary of $160. The claimant testified that she did notrecall the reason for the reduction in salary that week.She did not recall having been out sick and was unable587to furnish any other explanation.This failure is notchargeable against her,however,but against the Re-spondents.The burden is on them to come forward withproof of lack of diligence on her part in reducing theloss. It should not have been difficult to establish thereason for the reduced pay in that 1 week,inasmuch asthe Respondent Interstate was her Employer and had thepertinent records.The claimant,on the other hand,worked the weekbefore and the week after the week in question, as wellas during the week in question.She cannot be said tohave made no reasonable effort to mitigate the Respond-ents'damages.Accordingly,the General Counsel was correct in com-puting her interim earnings for that week at $128, theamount that she actually earned and by which Respond-ents'backpay liability is mitigated.The law requires that interim earnings be deductedfrom the gross amount of backpay and that the backpayclaimant receive the net backpay after such deductions.That is precisely what the General Counsel has comput-ed in this instance.Ihave made a further deduction ofthe amount of $184 paid to her as severance pay.Accordingly, I find that Marie Bellisi is entitled to netbackpay in the amount of $960,as set forth in AppendixA.5.Angelo BonomoThe backpay specification respecting Angelo Bonomo,who was employed as chief chef in the Continental facil-ity,calls for payment of $5779 net backpay for the firstand second quarters of 1981. There were no interimearnings during this period. At the hearing the GeneralCounsel moved to amend the backpay specification to in-clude an additional $336, vacation pay accrued duringthis period, bringing the total net backpay requested tothe sum of $6115. The Respondents contest any backpayaward to this claimant on the ground that he had clearlyindicated his intention to retire, and consistently there-with, had refused to submit an application for employ-ment at any other Marriott facility though invited to doso.Three Marriott officials and a former coworker testi-fied with respect to statements he made respecting his in-tention to retire and the Respondents emphasize Bono-mo's complete failure to work since he was laidoff byMarriott.Nevertheless, the Respondents, despite theircontention that Bonomo retired, introduced evidencethatwhen he was offered reinstatement by Interstate asof June 29 he rejected the offer, but said that he wouldbe available on his return from vacation in September.He received social security benefits and union pensionpayments, but also collected unemployment insurancebenefits.Bonomo testified that he visited the employment officeof Local 302, that he visited a private employmentagency, and that he went to the New York State Em-ployment Referral Service four or five times a week. Inaddition, he applied for and collected unemployment in-surance.He reviewed the advertisements in the NewYork Times. I found Bonomo's testimony credible. 588DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe fact that Bonomo was collecting social securitybenefits and payments from a union pension fund, andtherefore had other income, does not automatically meanthat he had elected to rely exclusively on that income.His acceptance of those benefits is not necessarily incon-sistentwith a desire on his part to obtain employmentand does not contradict his testimony regarding his at-tempts to find it.BecauseI credit Bonomo's testimonythat he made the attempts that he described to find em-ployment, the fact that he did not in fact return to workis not persuasive. The Respondents citeBig Three Indus-trialGas & Equipment Co.,263 NLRB 1189 (1982), thatholds that conduct after the close of the backpay periodisnot dispositive regarding the question of whether abackpay claimant has taken himself out of the labormarket at an earlier point, thus indicating that to adegree an examination of such conduct may be pertinent.It is significant, however, only if there is some evidencetending to show a lack of serious interest in employmentbefore the close of the backpay period. No such showingismade with respect to Bonomo. True, when he declinedemployment by Interstate he said he was taking a vaca-tion;however, while that might bring into question hisavailability at that time and during some period (unde-fined in length) immediately preceding, it affords no war-rant for wholesale speculation and it must be remem-bered that the offer from Interstate was not made untilJune 26, making for a backpay period much too long tosupport the kind of speculation in which the Respond-ents seek to indulge.The Respondents properly raised the question; theburden remains on them,however, to come forwardwith proof (not speculation). The testimony of BerniceJackson that she offered Bonomo employment did nothelp them in that regard. She was unable to fix the timewhen she made the offer, except to say that she made theoffer between the months of May and July. Even at that,the offer was only for "an occasional cook's job" whichis an altogether inadequate offer. It suffers from preciselythe same deficiency that caused the Respondents to urgethat backpay be denied to those claimants who onlysought temporary work through temporary employmentagencies.Bonomo testified that he was on jury duty from lateJune (he said June 27, which was a Saturday) to July 14and spoke to the Interstate manager the followingMonday. The manager told him to come into work thenext day, but Bonomo replied that he was taking themonth of August as his vacation and could not come inuntil September. He patently was unavailable for workfrom June 29 onward.I find that from February 27 to June 29, Bonomo wasavailable to work and is entitled to backpay for thatperiod, reduced by severance pay that he received in theamount of $336 and augmented by a like amount for ac-crued vacation pay. Having rejected a specific offer ofpermanent employment by Interstate on June 29, howev-er,Bonomo cannot collect for the period after that date.Accordingly, I find that AngeloBonomo isentitled tobackpay for the period from February 27 to June 29, inthe amount of $5779, as set forth in Appendix A.6.Rupert CayenneBackpay in the sum of $3876 was claimed by RupertCayenne for the first three quarters of 1981. He resumedwork on July 6,1981, after receivingan offer of rein-statement from Interstate.The Respondents contest hisentitlement to backpay on the ground that he did notmake credible efforts to obtain interim employment. Re-spondents specifically note Cayenne's testimony that hedid not recall being invited to file an application for em-ployment at any other Marriott facility. This is not avalid objection because even had he been told to file atanother Marriott facility, his failure to do so would notby itself have disqualified him from receiving backpay.The issue is whether he made a reasonable effort toobtain other employment. In fact, Cayenne testified thathe was told by Carol Kramer that he would not be em-ployed in any other position with Marriott.The Respondents also cite Cayenne's work stoppage inthe last week, when he refused to work, until he was ad-vised whether employees would be paid all moneys duethem on their last day of work. I think that is irrelevantto the issue.Cayenne testified that he was employed as a chef at asalary of $240 per week and had worked for Marriott forapproximately 5 years. During the period from February27 to July 6, 1981, he attempted to find employment. Heapplied first to a few of the airlines at Kennedy Airport.He specifically named Delta and North West, where hesaid he put in applications approximately 2 or 3 weeksafter he was laid off and was told that he would becalled if they needed him. He also went to Skychef.The manager of Skychef called him in for an interviewand told him that if he was needed they would call him.As a matter of fact, they did call him, 2 weeks before hewas called back to work by Interstate, but by that timehe was working in a factory.Cayenne testified that he also put in applications atseveral hospitals, and named several of them. He put inan application at an employment agency where he ap-plied for any type of job that he thought he could getand he either visited or telephoned the agency everyweek. In addition, he filed an application with the place-ment division of the New York State Unemployment In-surance Division, where he was advised that there wereno openings. He followed the ads in the New YorkDaily News and the New York Post every day. Friendsand relatives assisted him in the job hunt. Two weeksbefore Interstate called him back, a friend finally got hima job with a paper companyas a machine assistant at$5.50 per hour for a 40-hour week.The Respondents seek to impale Cayenne on his owntestimony that experienced chefs like himself do not havedifficulty findingwork in the restaurant industry. Thisflies in the face of Cayenne's testimony respecting his un-successful efforts to obtain interim employment. Even ifgeneralities such as this straw grasped by the Respond-ents might otherwise be helpful in weighing the facts, thecredible testimony of Cayenne regarding the specific ef-fortsmade by him would always, and in this instancedoes, outweigh it. CONTINENTAL INSURANCE CO.I credit Cayenne's testimony that he was always avail-able to work during the period from February 27 to June26.He appears to have made a reasonable effort toobtain employment and, accordingly, I find him eligiblefor backpay. In my calculation of the amount of backpayowing, I find that he received severance pay in theamount of $240 that must be deducted from his grossbackpay for the first quarter and I do not interpret thetestimonyas requiringdeduction of 2 weeks'interimearnings fromthe gross backpay for the second quarter.Cayenne's testimony was that he was available throughJune 26. He worked on the interim job during the weekof June 29 to July 3. (He testified that his friend got himthe job 2 weeks before he resumed work withInterstate,not that he worked for those 2 weeks.)His interim earn-ings thus amountedto $220 for .4 weeks in the secondquarter and .6 weeks in the third quarter. I therefore cal-culate Cayenne's net backpay at $4100 as set forth in Ap-pendix A.7.Bertha DePalmaThe backpay specification in the amount of $2112 forBertha DePalma covers the first two quarters of 1981and the first 2 weeks of the third quarter, and is based ona weekly salary of $114. At the hearing, the specificationwas amended to allege average weekly earnings of$142.50prior to termination and net backpay of$2,764.50. She hadbeen a waitressat the Continental fa-cility since April 1979,earning anhourly wage of $5.70.The number of hours that she worked each week vaned.The Respondents dispute her eligibility because she re-jected a position with Marriott, and assert that if she iseligible the cutoff date should be not later than June 29.DePalma conceded that she asked Carol Kramer aboutanother job and Kramer offered her a job at the Marriottfacility at the Pfizer facility. DePalma felt that the loca-tionwas unsuitable because it was uptown around 47thStreet in Manhattan. She lives in Staten Island. She didnot feel that she could travel that far by ferry and bus onthe salary that was being offered. She was used tocoming to work by ferry and bus to downtown Manhat-tan and did not like the idea of having to ride thesubway uptown. Because of the travel factor, she turneddown the job.DePalma's rejection of employment in midtown Man-hattan is not, by itself, reason to disqualify her from re-ceiving backpay. The test is whether she actively soughtemployment. She testified credibly that she did. She reg-istered for and collected unemployment insurance bene-fits.She read the want ads in the New York Daily Newsand Staten Island Advance every day and answered sev-eral advertisements (she did not take the jobs advertisedonly because they required night or weekend work andshe wanted to continue working normal daytime hoursas she had done at the Continental facility). She contact-ed several brokerage firms in New York City. She ap-plied at several restaurants in Staten Island. She made in-quiry of a friend who was a dining room supervisor atChase Manhattan Bank.DePalma's testimony respecting her reluctance to usethe subways and her desire to continue the mode ofwork that she had known up to that point is reasonable589and credible. If downtown Manhattan wasan area inwhich restaurants were few andrestaurantwork scarce,itmight be argued that she was under some obligation toconsider job openings in nearby areas easily reached bypublic transportation.However, restaurants are plentifulin lower Manhattan and DePalma did, in fact, subse-quently obtain employment there with Interstate. She re-sponded immediately to Gerstein's June 26 mailgram andcame in for an interview with him. Under the circum-stances, I find that DePalma's efforts to find employmentwere reasonable and sufficient to entitle her to backpayfor the period.In her interview with Gerstein, he authorized her toreturn to work on July 13, 1981, instead of July 6 be-cause shewas caring for her grandchildren while herdaughter-in-law was in the hospital. She testified that shehad made a commitment to take care of her grandchil-dren duringthe week of July 6, pursuant to plans thathad been madein lateJune and early July. When shewas offered a position by Interstate, to start July 6, sherequested and received permission to start on July 13 in-stead.The Respondents contend that in view of that cir-cumstance the proper cutoff date for backpay is June 29,arguing that her unreadiness to resume work on the daterequested makes it highly unlikely that she was lookingfor work the week of June 29. They assert she could nothave been looking if she had a commitment for the weekof July 6.The Respondents'argumentruns afoul of the fact Ger-stein did not offer DePalma work for the week of June29, and thustheir assumptionthat she could not havebeen looking for work fails to take into account the pos-sibility that had Gerstein asked her to work the week ofJune 29, she might have agreed, while still arranging totake the following week off. The latterspeculation issounder than that of the Respondents.Furthermore, it is well settled that a reasonably dili-gent effort to find interim employment does not requirethat the search be conducted in each and every week ofthe backpay period, but only that a reasonablydiligenteffort be conducted over the course of the entire back-pay period. That is what was proved to have been doneinDePalma's case.The General Counsel agreed that DePalma's backpayperiod should be tolled as of July 5, instead of July 12,by reason of her unavailability during the week of July6,and amended the backpay claim to $2622 instead of$2,764.50, deducting $142.50 for that week.I have reached a different result for the amount of thebackpay owing to the claimant. I have calculated DePal-ma's backpay at $142.50 per week for the 4.4 weeks ofthe first quarter, the 13 weeks of the second quarter, and.6weeks of the third quarter, and have deducted theamount of severance pay received by her from her back-pay for the first quarter. This has yielded a final netbackpay figure of $2,416.80, as elucidated in AppendixA.8-9. Louise Fuller and Celia HassettLouise Fuller and Celia Hassett were part-time wait-resses who were employed solely in connection with spe- 590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcial functions held in the Continental facility's MonroeRoom. They worked an extremely limited schedule.I am satisfied that the evidence establishes that both ofthem made reasonably diligent efforts to find employ-ment as part-time party waitresses comparable to thatwhich they had had prior to the layoffs.The Respondents characterize the testimony of theseclaimants respecting their efforts to obtain employmentas vague, generalized,and uncorroborated.Listening tothe claimants at the hearing, I heard them testify to vari-ous efforts that they made to obtain employment, includ-ing following ads in the newspapers and making visits tovarious prospective employers. Fuller listed a number ofsuch employers, identified the newspapers in which shefollowed ads, and testified that she soughtassistancefrom friends in finding employment and kept in touchwithMarriott. She collected unemployment insuranceduring this period and reported regularly to the NewYorkState Placement Service.Hassett's testimony was similar. She named employersfrom whom she sought employment, followed the news-papers,and reported to the New York StatePlacementService after registering for unemployment insurancebenefits.Both claimants returned to work when theywere called back. I found the testimony of the twoclaimantssufficiently specific and detailed to merit credi-bility in all particulars.The real issue with respect to these claimants pertainsto the computation of the amount of their backpay. TheGeneral Counsel has computed the sum of $2268 to beowing to Louise Fuller and the sum of $2916 to beowing to Celia Hassett. His calculation assumes that theywould have worked the normal weekly hours that theyhad worked previously. In fact, however, they bothwould have worked considerably fewer hours. It is alto-gether unnecessary to speculate or make assumptions re-specting this question, for the Respondents introducedinto evidence a listing of the functions held in theMonroe Room from March 2 through October 30, 1981.The records establish precisely the number of hoursFuller and Hassett would have worked. Ironically, inthis instance, the General Counsel and the Respondentsadopted the reverse of the positions they argued in thecase of Marie Bellisi, when the Respondents wanted tospeculate that she really earned her normal salary whilethe General Counsel rested on the actual paycheck stub.The General Counsel further urges, in his posthearingbrief, that the information regarding the actual numberof functions held at which these two waitresses wouldhave worked ought to be excluded from evidence be-cause they were not alleged in either the Respondents'original answer or in their first amended answer. The ar-gument that the Respondents are required to set forth intheir answer with specificity the basis on which theycontend that the backpay should be calculated differentlythan as set forth in the specification is true generally butisnot applicable in these circumstances. The purpose ofthat requirement is to place on the Respondents theburden of showing any respect in which an error isclaimed to exist and to prevent surprise to the GeneralCounsel.When evidence is introduced by the Respond-ents that shows the existence of an error in the specifica-tion and shows in what respect an error exists, and goesfurther to establish incontrovertibly the true facts of thecase, there is no justification for excluding such evi-dence. The Respondents have met precisely the burdenthat is placed on them by the rules that govern the pro-cedure in backpay cases.The General Counsel does not complain of surprise.There is no respect in which the backpay claimants canlegitimately complain that they have been prejudiced bythe introduction into evidence of the actual history ofthe dining room during the pertinent backpay period,which fixes the maximum number of hours they couldpossibly have worked there. With the actual facts avail-able, it would be unconscionable to hold that backpayshould nevertheless be based on the average earnings ofthe claimants during the period prior to the layoffs, forthat would entail conscious and deliberate speculation re-garding somethingwhose history is already fully known(and which contradicts the proposed speculation). I notonly refuse to speculate when I have the actual factsbefore me, but I reject the General Counsel's contentionthat the Respondents' argument is "speculative"; Icannot see how proven facts can be deemed a matter ofconjecture. I also decline to speculate, as the GeneralCounsel urges, that Fuller and Hassett might have re-quested and been granted additional work to fill in as ex-ecutive dining room waitresses. There is not a shred ofevidence to support that argument, which is literallycouched in speculative terms, and the evidence of theclaimants as to the type of interim employment theylooked for makes it cear that, if anything is probable, itis that they would not have sought toaugment theirworking hours.In any event, though the Respondents' answer andfirst amended answer did not deny the correctness of theformula used to compute gross backpay, the secondamended answeralleged that the number of shifts theclaimantswould have worked had they continued inMarriott's employ during the backpay period (a fact thatisknown precisely because the number of functions isknown) should be the basis of the computation. That wassufficient compliance with the pleading requirements, forit clearly put the General Counsel on notice that the Re-spondents expected to introduce the history of the diningroom and argue that the claimants' backpay should becalculated on the basis of it.The Respondents introduced evidence to the effectthat 29 functions were held in the Monroe Room on var-ious dates during the backpay period: on six dates inMarch, 3 dates in April, 5 dates in May, 5 dates in June,6 dates in July, 3 dates in August, and 1 date in Septem-ber. The claimants'maximum earningscan thus be calcu-lated.Each would have workeda maximumof 6 hours.Fullerwould have earned a maximum in the entireperiod of $1,017.90 ($5.85 x 6 x 29) and Hassett wouldhave earned a maximum of $1131 ($6.50 x 6 x 29). Forthe purpose of fixing the backpay award, I assume (orspeculate)that they each would have worked all 29functions.That speculation is permissible because it in-volves clearly defined limits, and in backpay proceedingsdoubts are resolved in favor of the claimants. CONTINENTAL INSURANCE CO.Hassett and Fuller each received severance paymentsfor which due allowance has been made. As is set forthinAppendix A, I have calculated Fuller's net backpay inthe amount of $900.90 and Hassett's net backpay in theamount of $1001.10.Gerald FurbyThe Respondent objects to the specification filed onbehalf of Gerald Furby for net backpay in the amount of$2448 for the period from February 27 to July 6, thedate when he was reinstated by Interstate, on the groundthat the claimant's testimony as to his efforts to find em-ployment are contradicted by the recitation of extremelylimited efforts set forth in a statement that he signed onAugust 3, 1981. The Respondents offer no evidence thatwould indicate a good reason to discount Furby's testi-mony other than the paucity of information contained inthe writtenstatementof claim. They assert that "Furby'stestimony bears a remarkable resemblance to the litanyof efforts to obtain employment testified to by most ofGeneral Counsel's witnesses." I see nothing remarkableabout it: there are just so many ways in which an unem-ployed person can seek employment and the backpayclaimants in this case inevitably had recourse to similarmeans of looking for a job, including interviews withprospective employers, applications to the New YorkState Placement Service, scrutiny of newspaper ads, andfollowup of leads furnished by relatives and friends.Written statements furnished by the claimants on variousoccasions,such as interviews by Board investigators, arenot necessarily more accurate accounts of their efforts tofind employment than their testimony. Their testimonyunder oath, subject to cross-examination,and under con-trolled conditions is much more dependable. Respond-ents'disappointment in their failure to elicit retractionson cross-examination does not justify doubts about theveracity of the claimants based solely on the meager con-tents of their earlier statements, which were obviouslyprepared by the claimants, persons unaccustomed to pre-paring such documents, with scant regard to their ulti-mate importance in these proceedings.I find that Gerald Furbymade reasonableefforts tofind employment during the backpay period. Deductingseverance pay in the amount of $136, I calculate hisbackpay atthe sumof $2312 as set forth in Appendix A.11.Nicholas GrahamGraham was unemployed for 5.2 weeks in the first andsecond quarters of 1981(February27 to April 7). Thebackpay specification alleges a sum owing in the amountof $832 with interest.There were no interim earnings.The Respondents contend that because he concededlycollected unemployment insurance benefits during thisperiod,the amount he received should be deducted fromthe backpay,alongwith severance pay which he re-ceived.By their calculation,he sustained no loss of earn-ings and therefore is entitled to nothing,since he testifiedhe received unemployment insurance benefits till he re-turned to work.The claimant testified initially that he collected bene-fits for 1 week;he later stated he collected them until he591returned to work. His testimony is not inconsistent. Be-cause collection of benefits must await expiration of a 2-week waiting period, he patently was referring to thecircumstancethathe collected benefits for 1 week,which was the week before he returned to work. In anyevent, unemployment insurance benefits are not an offsetagainstgrossbackpay.However, severance pay thatclaimant received in the amount of $160 is an offset andbrings net backpay to the sum of $672, as set forth inAppendix A.12.Curtis HaileyThe net backpay alleged in the specification for CurtisHailey for the period from February 27 to July 6 is$2408, allowing for interim earnings in the second quar-ter in the amount of $400. Hailey earned $156 per weekatContinental as a cook's helper. He testified that hesought employment during the backpay period with vari-ous restaurants,with a drycleaning establishment, andwith a security guard company, followed up newspaperadvertisements and leads from friends, and registered forunemployment insurance benefits.The Respondents pointed out a number of specific cir-cumstances testified to by Hailey himself as castingdoubt on the sincerity of his attempts to seek employ-ment. The Respondents contend that he should thereforebe found ineligible for backpay. However, in each caseHailey offered specific and detailed explanations of whathad occurred.For example, though Hailey applied for unemploymentinsurance benefits, he was disqualified from receivingthem because he failed to appear on one of his reportingdates (May 20). He testified that he failed to report be-causehe had been ill on that day, and that the failurewas not excused because he could not cope with theagency's procedure for removing the default (he wasasked to fill out certain forms, but he did not do so be-cause he could not understand what was required ofhim). This certainly is enough to arouse suspicion, butcloser examination of all the circumstances discloses thatHailey did collect unemployment insurance for about amonth and a half up to the date when he missed makinghis report. He had started collecting in the second weekinMarch, and testified without contradiction that he re-ported to the unemployment insurance office on two ear-lier occasions when he was supposed to report.Another questionable circumstance for which he madea satisfactory explanation was his rejection of a job as adishwasher 3 or 4 weeks after he filed for unemploymentinsurance benefits. He told the interviewer he was look-ing for a job as a cook's helper. While he was at the Un-employment Insurance Placement Office the placementworker telephoned the prospective employer and wasadvised that there was an opening for a dishwasher, andasked him if he wanted the job. He declined it. Hewanted to try to stay a cook's helper. This is credible inlight of his testimony that he filled out applications andsought employment in restaurants as a cook's helper. Ido not believe that Hailey's credibility is diminished bythe fact that he accepted temporary employment as acarpenter's helper, assisting the owner of the house in 592DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbuilding an extra room.He worked from 9 a.m. to 5 p.m.5 days a week for 4 weeks and earned $100 per week,clearly proving his willingness to work if worthwhilework was available.The fact that he did not respond to the mailgram of-fering him reinstatement is cited as a refusal on his partto accept work.He testified that he ignored the mail-gram because he never actually read it.I find no difficul-ty in believing,on the basis of all his testimony,that hadhe understood the mailgram he would have reported.That certainly was his reaction when he received a tele-phone call instructing him to report for work.This ob-jection by the Respondents ignores the claimant's testi-mony that friends furnished leads and that the lead to theconstructionwork came from his brother.I attach nosignificance to Hailey's failure to contact Local 6. He isrequired to have made a reasonable effort to obtain inter-im employment;that does not mean he must be penalizedfor having overlooked some possibility that has occurredto the Respondents'lawyers.The fact that the construction work started shortlyafterMay 20 has prompted the Respondents,in theirposthearing brief, to speculate that Hailey missed his re-porting date at the Unemployment Insurance Office be-cause he was already working,and that the period of in-terim employment is therefore longer than he admits.However,no affirmative proof was presented, such astestimony from the owner of the house.Backpay cannotbe reduced on the basis of speculation.The questions that the Respondents raise respectingthe claimant's testimony are not unreasonable, but ineach instance that they cited, the claimant provided anexplanation plausible enough to entitle his overall testi-mony that he attempted to fmd other work to be cred-ited.Again,it is to be noted that doubts are required tobe resolved in favor of the claimant in a backpay pro-ceeding.Icredit the claimant's testimony that he looked forwork.In fact,he found work and when he did, heworked a full working day, 5 days a week,for an entiremonth.The fact that there is no testimony that he spoketo friends or relatives or contacted Local 6,a pointargued in the Respondents' posthearing brief, does noteradicate the substantial evidence of the efforts that hedid make to find work.Accordingly, allowing for the severance pay that hereceived in the amount of $156,and his interim earningsin the amount of $400 in the second quarter, I fmd himentitled to backpay in the amount of $2252 as set forth inAppendix A.13.Eddie HallThe backpay specification for Eddie Hall is $2332, fora period covering 13.4 weeks,from February 27 to June3, at $175 per week.Though Hall obtained employmentbefore receiving an offer of reinstatement,the Respond-ents contend that he failed to make diligent efforts toobtain interim employment.Their position is based en-tirely on the manner in which Hall testified.The Re-spondents point out that initially Hall testified to effortsthat he made during the month of March,and thoseseemed to be the only efforts that he made;afterwhatthe Respondents characterize as prompting by the Gen-eral Counsel,he testified to efforts made subsequently.Idid not have the impression,while listening to thisclaimant,that his testimony was the result of prompting,nor did I find it incredible that he did not succeed in ob-taining employment by following newspaper advertise-ments.Icredit his explanation that he was not qualifiedfor many of the positions advertised.During the backpay period,he signed up to take sever-alcivil service examinations.He took and passed thePost Office examination but was not called for a position.The Respondents'argument,that Hall failed to go aftercertain jobs that appeared to offer only minimum wages,ignores Hall's very credible explanation that these par-ticular employers were looking for people just comingout of school who would be willing to work for the min-imum wage.There was no point to his taking a job thatpaid a salary below what he needed to live,and the lawdoes not require acceptance of employment on a levellower than that from which he was discriminatively dis-charged.Accordingly,allowing for $160 severance pay thatHall received,I calculate his net backpay at$2172 as setforth in Appendix A.14.Elaine HickeyThe backpay specification for Elaine Hickey indicatednet backpay owing in the amount of$1857 for the firstand second quarters of 1981, from February 27 to June29, based on her weekly salary of $108.This was amend-ed at the hearing to reflect a cutback of the period toMay 8, 1981, and a reduction of net backpay to $1555.However,as a result of her testimony, the GeneralCounsel has moved to amend the backpay specification,again,this time to toll backpay as of July 20 and to re-flect a reduction in the amount of 1 week's pay for aweek in which she was on vacation. Net backpay owingis therefore asserted to in the amount of $2052. The Re-spondents,however,contend that Hickey made no dili-gent effort to attempt to seek employment and thereforeis ineligible, because she limited her search to StatenIsland. Respondents point out that the unemployment in-surance benefits that she was receiving,plus savings oncarfare that resulted from her not coming into Manhat-tan,were almost equivalent to the amount of her formersalary.They contend that this proves she had a motiva-tion not to work.They hypothesize that she must havebeen unwilling to go job hunting in the brisk Marchweather after returning from a week's vacation in sunnyPuerto Rico. Finally,they assert that the mere fact thatshewas eligible for unemployment insurance benefitsdoes not establish that she made diligent efforts to findemployment.The Respondents'argument wholly ignores the actualevidence that is in the record and that they have failedto rebut.The fact that Hickey limited her job hunt toStaten Island and thus eliminated prospects for employ-ment in other boroughs,chieflyManhattan,does notmean that she did not conduct a diligent search in StatenIsland. The mere fact that unemployment insurance pay-ments that she received almost equaled her income when CONTINENTAL INSURANCE CO.she worked does not negate the claimant's sworn (andcredible) testimony respecting efforts that she made tofind a job. The Respondents' skepticism cannot take theplace of evidence. The Respondents' assertion of the ob-vious, that it is colder in New York in March than it isin sunny Puerto Rico, similarly proves nothing. Finally,theGeneral Counsel did not rely on the fact that theclaimant received unemployment insurance benefits buton her testimony as to actual efforts made by her to finda job.Hickey testified that she applied to numerous restau-rants on Staten Island and to a diner in Brooklyn; she ap-plied for sales positions on two occasions at May's De-partment Store and at a clothing store on Staten Island;she filed an application with a private employmentagency in Staten Island; she followed the want ads in aStatenIsland newspaper, which furnished her leads tothe opportunities at May's, at the clothing store, and atone of the restaurants. She reported to the unemploy-ment insuranceofficeweekly except for 1 week at theend of March when she went to Puerto Rico. When shewas offered reinstatement by Interstate, she accepted andwas reinstated as of July 20, 1981.On this evidence I find that the backpay claimantmade reasonable efforts to find employmentand is enti-tled to backpay for 3.4 weeks in the first quarter, 13weeks in the second quarter, and 2.6 weeks in the thirdquarter,with the first quarter's backpay reduced by theseverance payment that she received. I calculate netbackpay in the amount of $1944 as set forth in AppendixA.15.Ruth LangThe backpay specification for Ruth Lang, in theamount of $2931, covers the period from February 27 toJuly 6, when she was reinstated by Interstate. The Re-spondents contest her eligibility for backpay on theground that she did not make reasonable efforts to findemployment during the backpay period.I do not believe that Lang made any serious attemptsto find employment, notwithstanding the fact that shecollected unemployment insurance benefits. Lang failedto list places to which she applied for employment onher statement of backpay claim dated August 4, 1981.Her demeanor and testimony during the hearing weresuch as to compel me to reject her explanation of herfailure to furnish the information. Notwithstanding myreluctance to penalize claimants for lack of completenessin filling out such questionnaires, I cannot accept Lang'sexcuse that she did not furnish the information becauseshe did not believe that her right to backpay dependedon how many places she went to in search of a job.Unlike some other claimants whose statements weresparse or incomplete, she could not credibly fill in thedetails omitted from the statement by testimony regard-ing such efforts. Then she conceded that her efforts wereminimal. I find altogether incredible her testimony thatshe did not look for employment because she did nothave carfare. Her testimony showed that she had carfareto travel to the unemployment insurance office and toMay's Department Store, where she claimed she lookedfor work; that on being laid off, she received a paycheck593in the approximate amount of $137, a severance paymentof $186, vacation pay of $502.20, and an additional erro-neous check for vacation pay of $576.60; and that shecollected unemployment insurance benefits during thebackpay period. In the face of this, I cannot credit hertestimony,when pressed for a reason why she did nothave enough carfare to go job hunting, that she had topay bills. I can understand the necessity to pay pressingexpenses and the difficulty of traveling in an era of hightransportation costs.Nevertheless, the quickest solutionto her problems would have been to find employment.Under these circumstances, while failure to institute ajob search immediately after being laid off does not dis-qualify a backpay claimant, in this situation the claim-ant's failure to begin looking for 3 or 4 weeks under-mines hercredibility.A much morestrenuouseffort wasindicated than she appears to have made, and her excusefor her failure is singularly inappropriate.Lang's credibility was not enhanced by her testimonythat she was ignorant of the amount of money that herhusband earned. Not only is that hard to believe, as I re-press my incredulity at his failure to lend her carfare, butI am baffled at her testimony that her husband drove herback and forth by car to collect her unemployment in-surance checks but she could not remember what kind ofcar he owned. I also cannot credit her testimony thateven the little cash she had available for carfare was re-duced because her bills increased after she became unem-ployed.Accordingly, I find that Ruth Lang is not eligible forbackpay by reason of her failure to make a reasonablydiligent effort to obtain interim employment.16.Tina LindseyThe backpay specification filed for Tina Lindsey origi-nally alleged backpay owing in the amount of $1755 forthe 16-week period from February 27 to June 29, with-out offset for interimearnings.Itwas amended to reflectinterim earnings of $640 in the second quarter and netbackpay of $1013, and was further amended, in the Gen-eralCounsel's posthearing brief, to reflect interim earn-ings of $770. Respondents question the calculation of netbackpay.On the basis of Lindsey having worked Saturdays andSundays for 10 weeks, from April 18 through June 21,with average tips of $17.50 per day and an interimweekly salary of $42, making a weekly total of $77 perweek, the General Counsel arrived at a total of $770 in-terim earnings for that period. On June 25, she beganworking a 28-hour week, at the same hourly rate of$3.50. Her weekly salary for the 4 days immediately pre-ceding June 29 would therefore amount to $98, with tipsof $70, bringing her total earnings for that week to $168.I thus calculate that Tina Lindsey had interimearningsof $968 in the second quarter, which, with the severancepay of $102 that she received in the first quarter, must bededucted from her backpay entitlement. Her net back-pay, as set forth in Appendix A, therefore amounts to$1285. 594DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD17.Evelyn MajorEvelynMajor's eligibility for net backpay for theperiod from February 27 through the third quarter of1981 (June 29)amountingto $2322 is challenged by Re-spondents on the basis of her written statement in July1981 listingonly two prospective employers to whomshe had made application for employment. These werethe Chase Manhattan Bank and the Chemical Bank. TheRespondents cite discrepancies between that statementand her testimony at the hearingand suggestthat shemay have been coached. They call attention to the simi-larity of her testimony to factors listed in the NLRB Ca-sehandling Manual. I find nothing in the claimant's testi-mony that would lead me to believe that she had been"coached" in the pejorative sense of that term. That awitness coversessentialfavorable points in the course ofher testimony is certainly not cause to disregard it-ad-herence to such a view would speedily reduce our legalsystem toshambles,for no prima facie case could everbe accepted as credible.There has been no effective attack on testimony thatshe gave under oath as to her efforts to find employ-ment. She testified that after her termination she returnedto the Continental facility to seek employment by Inter-state; she applied to Chase ManhattanBank,ChemicalBank, Orbachs, and Macy's; she went back to an em-ployment agency from which she had previously ob-tained part-time employment and attempted through thatagency to obtain a full-time position; she read the wantads in the Daily News and the New York Post on adaily basis; she responded to an ad placed by a privateemployment agency for a cafeteria worker; she enlistedthe assistance of other persons in her search for employ-ment;she reported on several occasions to the NewYork State Placement Service, and she collected unem-ployment insurance benefits. As soon as Interstate of-fered her reinstatement she accepted the position andwent back to work.Accordingly, I find that she is entitled to backpay asalleged in the specification, but reduced by severancepay received by her in the first quarter in the amount of$136.As set forth in Appendix A, her net backpay thusamountsto $2186.18. Peter McCabeThe only issue with respect to Peter McCabe's claim iswhether the 1 week's severance pay given to him byMarriott at the time of his termination precludes his re-ceiving backpay for the 1 week that elapsed before hewas rehired. Though the specification alleged that hewas out of work from February 27 to March 16, he testi-fied that he was rehired 1 week after he was terminated.Acordingly, the Respondents contend he is not entitledto backpay.McCabe testified that the Marriott operation at Conti-nentalInsurance closed on Friday and the followingweek he made application with Marriott to work at itsPfizer Corporation facility because he knew Marriott hadjust opened up there and needed help. He was hired 5 or6 days thereafter. He testified that he was out just thatweek and went back to work the following week. Docu-mentary evidence shows his return to work on March11, 1981.The receipt of severance pay does not destroy eligibil-ity,but the amount of the severance pay received mustbe deducted from the backpay due the claimant. He isentitled to 1 week's backpay in the amount of $336. Hereceived severance pay in the amount of $364, accordingto the schedule of severance pay introduced into evi-dence by the Respondents. He concededly received notless than 1 week's severance pay. He is therefore notowed any net backpay.19.Catherine MoranThe backpay specification for Catherine Moran, asamended at the hearing, set forth a claim for backpay inthe amount of $2709, representing gross backpay for theperiod from February 27 to August 24, allowing for a re-duction in the amount of $258 for 2 weeks during whichshe was concededly unavailable for work. Interstate senther a reinstatement mailgram on June 26, but she did notreturn to work for Interstate, for reasons discussedbelow; instead, she began work on August 24 at the ex-ecutive dinning room of the Federal Reserve bank.The Respondents, disputing her credibility, contendthatMoran did not make reasonable efforts to obtain em-ployment during the backpay period and that that periodshould be cut back to June 20 because her testimony in-dicates that she was not available for work after thatdate.On directexamination,Moran testified that she visitedand applied for employment at approximately 10 restau-rants,which she named, and that she also applied to thecaterers at a number of temples and one church. She fur-ther testified that she reviewed the advertisements regu-larly in the New York Times and in the Irish Echo; thatshe made three visits to the New York State PlacementService and that she collected unemployment insurancebenefits throughout her backpay period. She respondedaffirmatively to the mailgram from Interstate, but ad-vised Gerstein that she needed a 2-week delay in startingbecause two members of her family were ill at that time.On July 13, she filed an application for a position as anexecutive dining room waitress at the Federal Reservebank.I am not unmindful of the existence of some contradic-tions (seeming or actual) in Moran's testimony, but theyare not material and do not detract from the essentialcredibility of her testimony as a whole. The Respond-ents, for example, call attention to testimony by her thatthey quote as being to the effect that she did not recol-lectwhether she responded to advertisements in theNew York Times and that the Irish Echo did not have asection devoted to advertisements for waitress' positions.Her actual testimony, however, was that she watchedtheNew York Times and the Irish Echo that is pub-lished three times a week but she looked at it once aweek. It was in response to a question whether she re-sponded to any of the advertisements that she said, refer-ring to the Irish Echo, that "there was no section ofwaitresses in there." This answer was patently the resultof a misunderstanding of the question, because later in CONTINENTAL INSURANCE COher testimony she explicitly stated that she read IrishEcho once a week and the New York Times three timesaweek,looking for a position as an executive diningroom waitress.The Respondents also seek to impeach the claimant'stestimony that she was always available for work on thebasis that she was not available during a period,in lateJune and early July, when her husband and her daughterwere hospitalized or required care at home.Itwas plaintome,listening to her testimony,thatMoran does notuse the English language with the specificity that mightbe expected of lawyers, but that is not a sufficient basisfor an attack on credibility.The only serious question respecting Moran's credibil-ity arose from her testimony that she made known to aninterviewer at the unemployment insurance office thefact that Interstate had sent her a mailgram offering rein-statement.She continued to collect benefits thereafter.She testified that she returned to the unemployment in-surance office the following week, but there was no fol-lowup respecting the job offer. She could not, however,recallwhat was said to her by the interviewer. She con-ceded that she did not tell the unemployment insuranceinterviewers that she had spoken to Gerstein by tele-phone and never revealed to them that she had told Ger-stein that she was unavailable for work because she wastaking care of members of her family.I do not credit Moran's testimony that she advised theunemployment insurance interviewers that she had beenoffered a job, but I have no difficulty believing her testi-mony as to her efforts to find employment. Portions of awitness'testimony may be credited even though not allof it is believed.L.D. Brinkman Southeast,261NLRB204, 205 fn. 5 (1982). Moran obviously did not seek em-ployment during the several weeks that she was takingcare of the two members of her family and that period ofunavailability requires appropriate reduction of the grossbackpay.However, her entitlement to backpay for theperiod prior to that time is not affected, and I do notagree with the speculative contention of the Respondentsthat she started actual work a month after she got thejob at the Federal Reserve bank because she was takingcare of her family. There is no record at the Federal Re-serve bank that she had asked for deferral of her startingdate there. Officials of the bank had no knowledge of thereason for the delay in putting her to work after shecomplied with the preliminary hiring requirements andwas assigned to a position in accordance with the bank'sroutine hiring procedures.Ifind, therefore, that Moran made reasonably diligentefforts to find interim employment.Also at issue was the question of the proper cutoffdate.Moran testified that she responded to Interstate'smailgram ofJune 26, but asked foran extension of timeto return to work because two members of her familywere ill. She had been caring for one of them since June20.Moran testified that in a telephone conversation withDonald Gerstein, she was advised that if she did notreturn within the time specified in the mailgram,the jobmight not remain available for her.As she had to takecare of her sick family members, she considered the op-portunity at Interstate to have been extinguished, and595counted on the promise of the job with the Federal Re-serve bank. She started actual work there on August 24.The General Counsel therefore contends that August 24is the cutoff date of the backpay period for Moran; theRespondents argue that,because she was not availablefrom June 20, that is the cutoff date.Unquestionably,Moran was not prepared to resumework when the offer of reinstatement was made by Inter-state. She testified that her husband was hospitalized for13 days, from June 20 to the middle of July, sufferingfrom phlebitis, and that her daughter underwent surgeryon June 28 and was hospitalized for 8 days thereafter.Other thingsbeing equal,her backpay period would endon June 20, in view of her testimony. However, the Gen-eralCounsel contends that, because of what Gersteinsaid to her on the telephone, she was entitled to believethat she no longer had the Interstate offer, and had tocontinue job hunting. This she did successfully, landingthe job at the Federal ReserveBank.The problem thereis that, though she asserted that she got the job in July,she did not begin until August 24.The Respondents con-tend she delayed beginning work in order to care for herhusband and her daughter,but this is unproven specula-tion.The evidence indicates that the delay was not at allher fault.Moran was interviewed and given a physicalexamina-tion at the Federal Reserve bank, but was not directed toreport until August 24. The bank personnel who hiredher testified at the hearing that they were unable to ex-plain the reason for the delay in her starting date. Thereisnothing in their records that would indicate thatMoran asked for any delay in starting,and routine per-sonnel procedures of the bank appear to have been fol-lowed in all respects, except for the delay in starting her.The Respondents have produced no evidence that thedelay was Moran's fault,and the burden is on them toproduce such evidence, if there is any.IcreditMoran's testimony respecting her telephoneconversation with Gerstein. She therefore properly reliedon the job offer from the Federal Reserve bank. Accord-ingly, her backpay period runs from February 27 toAugust 23, with deductions for severance pay, in theamount of $120, and for the period of unavailability fromJune 20 to July 12. I calculated her net pay in theamount of $2718 as set forth in Appendix A.20. Sheila NelsonThe backpay specification for Sheila Nelson covers aperiod of 8 weeks from the first quarter through a por-tion of the third quarter in the total sum of $3744. Therewere no interim earnings. Her period of unemploymentended when she was reinstated by Interstate on July 6,1981. TheRespondents contend that she did not make areasonable effort to find interim employment.Nelson testified that she visited the personnel depart-ment at Continental Insurance Company seeking employ-ment but did not file an application because no one gaveher an application to fill out. She named the person towhom she spoke. The Respondents, however, producedtwo witnesses who worked in the Continental InsuranceCompany personnel department at the time Nelson says 596DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDshe filed her application,and who testified that the pro-cedure of the office was that anyone who inquired aboutemployment was routinely given an application to fillout.The company's affirmative action plan was cited asrequiring that applications be given out. These witnessesalso testified that there had never been a person em-ployed in the personnel department with the name givenby Nelson.The Respondents also fault Nelson for failing to regis-terwith any private employment agency,failing to seekhelp through the Union,failing to answer any newspaperadvertisements,and even failing to speak with any of herfromer coworkers in order to be kept informed. Howev-er, the test of whether a claimant has made reasonablydiligent efforts to obtain employment is not what shefailed to do,but what steps the actually took to secureinterim employment.Nelson had been a cashier whoworked in the office at the Continental facility.She testi-fied that during the period from February 18 to July 6,1981,she looked for employment by making personalvisits to large stores and applying for whatever jobs theymight have open.At theMay's store in Brooklyn, NewYork,she was told that an opening for a cashier had justbeen filled, and told the interviewer that she would takeany otherjob that theyhad. She went to another depart-ment store in downtown Brooklyn and applied for a po-sition either as a cashier or as a floor girl; she was ad-vised that there were no openings.She did not file writ-ten applications with either store and testified that thiswas because she was not asked to do so.She visitedsome of the jewelry stores in the downtown area ofBrooklyn.She was unable to furnish the names of any ofthe stores she visited,but testified that they all said theyhad no openings.She went to 120 Broadway and appliedfor a job as a clerk.She was uncertain about when shedid that, but thought it might have been in March. Shecould not state either the name of the company to whichshe made application or the name of the supervisor towhom she spoke.She did not fill out a written applica-tion.She described the incident as follows:She walkedin and asked a man at the front desk if she could talk toa supervisor or anybody in charge because she was look-ing for a job.He called a lady who came out and spoketo her.Nelson testified that she made application for anyposition that was open at Macy's at34thStreet,NewYork City,but she could not fix the time when she didso and did not remember to whom she spoke. Whenasked if she went to the store's personnel department,her testimony was, "I really don't think I went to thePersonnel Department."She then explained the proce-dure she followed when she visited stores looking foremployment:"When I go inside, I always ask for the In-formation Desk,because I don'tknow where I'm going.I asked for the Personnel Department.. .and they saidthat the man was busy at the time,but they would havesomebody to help me."A lady fromthe personnel de-partment came out to talk to her and told her that therewere no job openings but made a note of her telephonenumber and promised to call if they had any jobs. How-ever,she never received a call. She testified that she ap-plied for jobsingorcery stores in the neighborhoodwhere she lives;she thought she had done that in May.She asserted that she applied at Chemical Bank at 55Water Street, New York City,but was not sure of themonth in which she did so. She asserted that on hervisits to the Chemical Bank, "I applied for anything."She followed the same procedure there that she had fol-lowed elsewhere:She asked at the information deskwhether they knew of any job openings.She received anegative response.she had a conversation with some-body there about typing,but there were no typing jobsopen.She did not know the name of the man to whomshe spoke.Nelson registered for unemployment insurance onMarch 2. She collected unemployment insurance and tes-tified that on her visits to the unemployment insuranceoffice she answered inquiries about her job search. Shefilled out slips that they gave her on which she indicatedplaces that she had gone looking for work.They sent herto one location,where she had an interview, but she wasnot hired.The claimant's testimony is not a model of precisionand exactitude.Nevertheless, it sets forth a history of at-tempts to find employment.Though short on details, it issupported by her success in obtaining unemployment in-surance benefits and by the fact that she accepted workwhen she was offered reinstatement.I conclude that hertestimony should be credited despite absence of detailsthat would permit easy verification.The fact that she didnot pursue every avenue that a more alert job huntermight have pursued does not mean that she was untruth-fulwith respect to her description of the efforts to fmdwork that she testified she made.The burden of estab-lishing lack of diligence is on the Respondents anddoubts must be resolved in favor of the backpay claim-ant.Accordingly, I find that the claimant is entitled tonet backpay in the amount of $3536,as set forth in Ap-pendix A. Allowance has been made for severance paythat she received in the amount of $208.21. Cornelius NoonanThe backpay specification for CorneliusNoonanclaims net backpay of $2448 for an 18-week period ex-tendingfrom thefirstquarter into the third quarter of1981. The claimant had no interim earnings.He acceptedreinstatement by Interstate and returned to work on July6.TheRespondents assert that his efforts to obtain inter-im employment were not diligent because he limited hisefforts to a search for a job as a security guard whereashe had worked for Marriott as a dishwasherand utility-man. He made no attempt to obtain work as a dishwash-er.A backpay claimant will not be held to have failed tomake diligent effortto findinterim employment merelybecause he sought a different type of position than thatinwhich he had been employed when he was wrongful-ly terminated.He must seek employment,but not neces-sarily employment in an identical job. Seeking a some-what differenttype of jobdoes not disqualify a backpayclaimant so long as he does not reject or fail to seek, inaddition,employment substantially similar to his formeremployment.Avon Convalescent Center,219 NLRB 1210(1975),modified549 F.2d 1080(6th Cir. 1977). An as- CONTINENTAL INSURANCE CO.sessmentof the reasonableness of his effort requires con-sideration of his skills and qualifications and his age.FliteChief, Inc.,258 NLRB 1124 (1981), affd. mem. 696 F.2d1003 (9th Cir. 1982). Noonan testified that his originalfieldwas security and he wanted to return to it, and thatamong his reasons were the fact that there seemed to bemore positions in that field than there appeared to beopenings for dishwashers and the fact that security posi-tions pay more than dishwashers' positions. I credit thistestimony. There being no evidence that Noonan failedto attempt to obtain employment, he is entitled to back-pay. The amount will be reduced by the amount of theseverance pay that he received in the amount of $136.Accordingly, I compute his net backpay in the sum of$2312 as set forth in Appendix A.22. Octavio ParraThe backpay specification for Octavio Parra called forpayment of net backpay in the sum of $1440 for an 8-week period in the first and second quartersrunningfrom February 27 to April 26, when Parra suffered aheart attack that incapacitated him and tolled the back-pay period. He had already accepted an offer of rein-statement and was due to return to work on April 27.The serious problem in this instance is presented bythe amendment of the specification at the hearing to in-clude such amounts as Parra became liable for as ex-penses of his medical treatment. Parra is still under treat-ment and the ultimate total cost cannot presently beknown, but at the time of the hearing Parra was indebtedformedical expenses in a substantial amount. A portionof his medical expenses was paid by the Marriott Corpo-rationMedical Benefits Plan (the Plan) and by Medicare.The group insurance carrier, however, disclaimed furtherliability after paying a portion of the initial expenses onthe ground that Parra was no longer employed by Marri-ott at the time he became ill. Whatever amounts the car-rierwould have paid had Parra been on the Marriottpayrollwhen he suffered his heart attack thereforebecome a liability of the Respondents in this backpayproceeding.The Respondents stipulated that the provisions of thePlan would be applicable to Parra if he were an employ-ee of Marriott. The insurance carrier's position thatParra's coverage ended when he was terminated on Feb-ruary 27 is not pertinentin thisproceeding except insofaras it makesthe amount of the medical expenses thatwould have been paid under the Plan a direct liability ofthe Respondents. Although conceding Parra's basic enti-tlement to backpay, the Respondents nevertheless con-tended that medical expenses should not be included be-cause proof was lacking that Parra would actually haveto pay the medical bills, some of which were 2 years oldand, in Respondents' view,"stale" and because Parrawas covered by Medicare.It is well settled that in these circumstances a backpayclaimant such as Parra is entitled to be reimbursed formedical payments for which he becomes liable duringthe backpay period and for all such expenses that accruethereafter that would have been covered by the medicalinsurance but for his wrongful termination. With respecttomedical expenses, incurring of liability for same by597Parra is, for the purposes of these proceedings, theequivalent of having paid them, and creates liability onthe part of the employer for their payment by inclusionof such expenses in the backpay award. SeeCarter'sRental,250 NLRB 344, 352-353 (1980), andMatlockTruck Body & Rental Corp.,248 NLRB 461, 473-474(1980).The question of coordinating additional cover-ages for medical expenses is something that should beworked out later as a matter of mechanics.Accordingly, the General Counsel's motion at thehearing was granted andthe backpay specification wasdeemed amended to include all sums that would be paidby the Plan to cover Parra's medical expenses already in-curred and to be incurred.The Respondent introduced into evidence a bookletdated January 3, 1981, that summarized the Plan.Though it sets forth that the Plan documents control inthe event of any conflict between the provisions of thePlan and the booklet, the Plan documents were notplaced in evidence. Accordingly, for the purposes of thisproceeding, the terms and conditions stated in the book-letmust be deemed controlling insofar as they fix theminimumextent of the liability of the Respondents. Ex-tractsof pertinent provisions of the Plan booklet aremadepart of thisdecisionas Appendix B for the conven-ience of the compliance officer, who is, of course, notprecluded thereby from having recourse to all other rele-vant provisions contained in the booklet or to the provi-sions of the Plan documents themselves.The evidence in the record, including statements of ac-count, bills, and correspondence from the providers ofmedical services to Parra, establishes that, as of the timeof the hearing Parra was indebted to them for coveredmedical expenses in the total amount of$10,762.75. Thisindebtedness was incurred during the fiscal year of Mar-riottCorporation ending December 31, 1981, and duringthe fiscal year ending December 31, 1982, a fact thatmust be taken into consideration in applying the provi-sions of the Plan relating to yearly deductibles from ben-efits,because these are governed by Marriott Corpora-tion's fiscal year.As of June 5, 1983, when the hearing was concluded,the Plan had already paid $1650 to Cabrini MedicalCenter and a Medicaid allowance in the amount of$5,328.10 had been applied against the St. Vincent's Hos-pital& Medical Center bill of $5,766.10. Charges stillopen were as follows:To Cabrini Medical Center:Hospital expenses$9,304.75X-Ray440.00EchocardiogramTo St. Vincent'sHospital:200.00Hospital expenses438.00Clinic300.00Doctors' fees80.00$10,762.75The medicalinsurancecarrier having disclaimed fur-ther liability, further contribution can only be foreseenfrom governmental coverages, and except as reduced by 598DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuch coverages and the authorized deductibles, Respond-ents are liable for payment of the foregoing expenses, to-gether with any additional expenses incurred since theclose of the hearing or that accrue in the future and thatwould have been covered by the Plan.Parra had no interim earnings. His gross backpay forthe first quarter, in the amount of $792 must be reducedby the severance payment that he received in the amountof $180. His gross backpay for the second quarter, com-puted to the date his illness commenced, amounts to$648. I therefore compute his net backpay, exclusive ofmedical benefits, in the sum of $1260, as set forth in Ap-pendix A.The compliance officer willdeterminewhether anydeductions must be made from the amount awarded formedical expenses by reason of deductibles or of govern-mental or other private coverages for such expenses, andthe amount thereof. The compliance officer will alsohave to ascertain whether there have been any additionalmedical expenses incurred by Parra and, if so, whetherand to what extent those would have been coveredunder the Plan, taking into account the deductibles andthe requirement for coordination with governmental cov-erage for such expenses. Any net sums found owing toParra should be added to the aforesaid sum of$10,762.75.On the compliance officer's determination ofthe net amount owing to Parra on all the foregoing, hewill effectuate payment ofsameby the Respondents,jointly and severally. The compliance officer will retainoversight to determine what additional sums if any,become owing to Parra from the Respondents as he con-tinueshis treatment and to ensure that payment of sameis timely made and that coordination of benefits withgovernmental and other private coverages is implement-ed, in accordance with this decision.23.Donna StalloneBackpay in the amount of $1320 is alleged to be due toDonna Stallone for the period February 27 to March 30.Respondents dispute her entitlement on the ground thatprior to the termination she had given Marriott noticethat she was resigning to take another job.The posture of the case with respect to Stallone issomewhatunusual.She was not called on to testify bytheGeneral Counsel but by Respondent Marriott, bywhom she is currently employed. She has worked forMarriott since February 1976 and worked in the office atthe Continental facility for approximately 3 years. Shetook a 2-week vacation after it closed, worked 3 weeksfor a company in New Jersey, and then returned to workforMarriott. She testified that she had not responded toletters concerning backpay because she did not feel thatMarriott owed her anything, for she had given notice toMarriott 2 weeks prior to the closing that she was re-signing to take a position with the company in NewJersey and, in addition, had declined an offer of a posi-tion at another Marriott unit made by Marriott's districtmanager onor before February 27.The General Counsel concedes that if the facts wereas testified to by the backpay claimant she would not beentitled to backpay, but argues, without any factual basiswhatsoever,that Stallone's testimony was a fabricationadvanced by the Respondents to embarrass the GeneralCousnel by creating the appearance that the GeneralCounsel had failed to make adequate efforts to determinethe interimearningsof the claimants. Quite aside fromthe fact that I find such a suggestion highly implausible,Icannot ignore Stallone's testimony or her demeanorwhile testifying. No information was elicited on cross-ex-aminationthat indicated any reason to disbelieve her tes-timony or to believe that she had deliberately committedperjury for the benefit of the Respondents. She testifiedexplicitly that she gave 2 weeks' notice that she was re-signing,that she expressly declined a position with an-other Marriott unit in which she cold have started workimmediately, and that she did so because she was inter-ested in trying out a job in New Jersey. Her testimonywas plausible and believable. I am thus compelled todeny backpayas allegedin the specification for thisclaimant. I do not see anything in this particular situationthat suggests that the claimant's own needs should betranscended in order to ensure adequate enforcement ofthe National Labor Relations Act. The claimant's undis-puted testimony indicates she is not eligible for backpayand it would be perversion of the aims of the Act toaward backpay in the face of such evidence.24. Ervin TerryThe backpay specification alleges the sum of $2457 tobe owed to Ervin Terry for a 21-week period extendingfrom the first quarter through the third quarter of 1981,from February 27 to July 27. Terry, who had been em-ployed as a food server, testified with respect to his ef-forts to find interim employment. The Respondents con-tend that his testimony is altogether incredible and that,therefore, backpay should be denied because he must befound to have made no diligent effort to obtain employ-ment.The General Counsel takes the position thatTerry's credibility, if it was impeached, was only im-peached with respect to irrelevant collateral matters andthat the Respondents did not meet the burden that thelaw places on them of presenting evidence to prove will-ful loss of earnings.I concur in the Respondents' view that a great deal ofthe testimony of the backpay claimant respecting his ef-forts to get employment is not credible. That failure ofcredibilitymanifestly does not relate to a collateralmatter,but to a central issue, whether the backpayclaimant did or did not make diligent efforts to find in-terim employment. The most cursory examination ofTerry's testimony raises doubts respecting his credibilitystrong enough to require rejection of all of his testimony.For example, he testified that over the course of a 5-month period he didnot see a singlenewspaper adver-tisement in theNew York Post or the New York DailyNews to which he felt he could respond, though he readboth of these newspapers two or three times each week.Another example is the conversation Terry claimed tohave had with a friend, while sitting in the friend's auto-mobile. Terry testified that his friend referred him to astore in a shopping mall where he might obtain employ-ment.He went to the store in the shopping mall but wastold by someone there that no job openings existed. CONTINENTAL INSURANCE CO.What makes the story incredible is that the person at thestorewho told Terry that there were no job openingswas his friend, the same person who, sitting in the carwith him, had suggested that he apply for employment atthat store. Then again, Terry testified that he attemptedto obtain work as a security guard by talking to a friendwho was a security guard at the World Trade Center.He could not remember the name of the friend. He madeno inquiry at any employment office at the World TradeCenter while he was there.The credibility of Terry's testimony that he applied fora job at a nursing home in Freeport, Long Island, whilestaying at his uncle's place in that area, was underminedby other testimony by him to the effect that he wouldnot travel to that same area to borrow money, a subjectthat came up because he claimed that he was unable tolook for work because he did not have carfare. He had,of course, received a week's severance pay, so he hadsome money, and he testified that his Freeport relativeslent him money to help pay his rent. They are the rela-tiveswho had referred him to the nursing home in Free-port.He testified that he did not attempt to borrow moremoney from them because it would have taken money toget out to see them on Long Island. He did not explainwhy he could not telephone them to ask them for help.Terry's testimony that he went to an employmentagency in March 1981 is suspect because of his completeinability to remember the name of the agency. He testi-fied that that agency and five or six other agencies towhich he applied requested their fees in advance, but hewas unable to pay the fees. As I have just noted, he wasnot completely without funds.Having disclosed his inability to pay fees to advertis-ing agencies,and despite his assertion that he did nothave the necessary carfare to hunt for employment inMarch and April, Terry proceeded to testify that he nev-ertheless gave an unnamed person $25 as a fee at a con-struction site in the Borough Hall area of Brooklyn andwas instructed by him to report to work the followingMonday. It turned out that Terry had been victimized bya fraud, for when he went to the jobsite that person wasnowhere to be found. However, while he was there hedid not talk to anybody else at the jobsite about possiblyworking at the construction site and he did not look forany other work in the Borough Hall area. His failure todo so makes it impossible for me to believe this portionof his testimony.Terry testified that he attempted to obtain a job with ataxi company, but conceded that he did not have thespecial driver's license needed to operate a taxicab andthat he never made any attempt to obtain one.Terry, along with other former employees, was sent amailgram by Interstate on June 26, offering reinstate-ment. It took him a month to respond. He testified thathe did not receive it until July 24. His explanation forthe delay was wholly unsatisfactory, especially because itappeared that he received mail from the Regional Officeof theBoardwithout difficulty.The General Counsel argues that the backpay claim-ant's lack of understanding and the fact that he is ill-equipped to complete forms, such as the statement ofclaim, should not be factors that are utilized to reduce or599eliminatehis backpay award. The problemthat exists inthis case,however, is whether the claimant is credible.His whole story is unrealistic, vague, inherently self-con-tradictory, and unbelievable.Accordingly, I find the backpay claimant, ErvinTerry,ineligiblefor backpay.25.Malcolm ThomasThe specification forMalcolm Thomas alleges netbackpay of $2146 owing for the first and second quar-ters,with an offset for interim earnings in the amount of$399. A further deduction was necessitated by disclosureat the hearing of additional earnings of $108. The claim-ant obtained his interim employment through an agencyspecializing in temporary jobs known as the Tip TopAgency. The Respondents contend that Thomas is ineli-gible for backpay because he limited his efforts to thatagency, and that did not constitute a reasonable effort toobtain interim employment.The circumstances are not unlike those in the case ofGeorge Bacote, considered above, in which I havedenied backpay. Thomas initially obtained his employ-ment as adishwasher at the Continental facility throughTip Top, which sent him to Marriott as a temporaryworker. He was paid directly by the agency on a dailybasis.Marriott hired him as a full-time employee. Duringthe backpay period, he went out on jobs to which TipTop referred him. Almost every day, at 5 a.m., he pre-sented himself at the office of Tip Top to be sent out fora day's work. Thisbespeaks a willingnesson his part towork when he is put to work, but such willingness is notsynonymous with the making of a reasonable effort tofind interim employment.I do not credit the claimant's testimony that he soughtassistancein finding work of friends and of the boardersat the rooming house where he lived, and that hechecked the New York Post every day for employmentopportunities. He testified that he made an application toa messenger service,and I am willing to credit that testi-mony because it fits in with his pattern of search for onlytemporary employment. The General Counsel, in fact,conceded that that was the limit of his effort,arguingthat Thomas tried to obtain employment solely throughthe Tip Top Agency because he knew no other method.The General Counsel makes an argument akin to the onehe employed in the case of George Bacote, that theclaimant must be taken as we find him, and asserts thatthe restriction of his effort to find employment to thetemporary employment agency was reasonable becausehe was "obviously beaten down by sixty-four years ofliving [and] knew only one way of surviving-shapingup at a temporary agency." However, shaping up at atemporary agency was not, as the General Counselargued, the only way he knew how to survive, forhaving had the experience of working for Marriott on apermanent basis he could have tried to do so again. Heobviously did not want to have a permanent job.Sympathy for a claimant's limitations does not requiregullible acceptance of the argument that he made reason-ably diligent effort to mitigate the wage loss when histestimonyand the evidence indicates the reverse. 600DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThomas did not file for unemployment insurance bene-fits.I do not credit his explanation for omitting to do so,which was to the effect that he did not believe he waseligible for it because he had only worked for Marriottfor 2 months.He never bothered checking with the Un-employment Insurance Division to find out if he was eli-gible and made no attempt to utilize the facilities of itsplacement service to try to find a job.Thomas did believe he was eligible for social securityretirement benefits,and filed for those.He explained thathe did so in order to obtain a steady income withouthaving to run to the agency every morning for a rela-tivelyuncertain income.(That testimony also under-mined the General Counsel's argument that he limitedhis effort to get work to visits to the agency because thatwas the only way he knew how.)When Thomas was offered reinstatement by Interstate,he declined the offer.He testified that the reason he de-clined the job was because he was discouraged withMarriott,inasmuch as he had been fired after he hadworked hard for Marriott.If this were true, his failure toaccept reinstatementwould not necessarily disqualifyhim from receiving backpay.However, I find his testi-mony in this regard unpersuasive and incredible,by itselfand in view of his testimony, given subsequently,that hefound it too much of a hardship to run to the agencyevery morning only to be sent out on an occasional basis.Accordingly,Ifindthat the claimant,MalcolmThomas,is not eligible for backpay.26.Mary ToweyIt is alleged that the sum of $3697 is owing to MaryTowey as net backpay for the period February 27 toJune 29,when she received the mailgram from Interstateoffering reinstatement and declined to accept the posi-tion.Respondents'objection rests on the fact that thoughshe made a number of employment inquiries,she did notfollow them up and she expressed lack of interest in anumber of job opportunities that Respondents claim shecould have had if she had wanted to work.However,Towey testified as to the reasons why she did not followup certain apparent job opportunities or why she de-clined them after obtaining more detailed informationabout them. Her testimony was specific with respect toeach instance.Her reasons appeared to be sound in everycase. Thus,she turned down a job that would have pro-vided her with a net income considerably less than whatshe had earned at Marriott; she declined a position inManhattan that required night work and travel bysubway;she declined a position with a caterer thatwould have required her to work through the night; and,in a number of instances,she made inquiries of prospec-tive employers only to discover that there were no jobopenings.Her willingness to work is apparent from her12-year work history at Continental and her completelycredible testimony.Accordingly,IfindMary Towey entitled to backpay,reduced by the amount of $261 severance pay that shereceived,and calculate the same in the net amount of$3436 as set forth in Appendix A.27. Lila VictorioThe backpay specification for Lila Victorio,as amend-ed at the hearing, alleged net backpay owing in theamount of$2484,for the period February 27 to August7,when,Victorio testified,she obtained a job at Manda-lay Caterers on Staten Island.The Respondents contendthat her backpay period should be tolled as of sometimeprior to July 1, when she ceased to be available for em-ployment.The Respondents asserted that she was offeredreinstatement to an equivalent position at the same loca-tion with the same hours as her former job.During and after the time she worked for Marriott,Victono attended the Parsons School of Design in NewYork City. She had classes 2 days a week from 3 to 8p.m. At Continental, she was an executive dining roomwaitress.She testified that she searched unsuccessfullyfor similar employment throughout the backpay period,making inquiry of a number of concerns located in Man-hattan,Queens, and Staten Island, where she lived. Shetestified that she also attempted to obtain a position as alayout artist with the Staten Island Advance.However,she could not accept the position because the hours con-flictedwith her school schedule. She collected unem-ployment insurance benefits until she commenced workatMandalay Caterers.She reported to the New YorkState Placement Service, which referred her to a positionwith the Queensborough Public Library on one occasion.She did not accept the job because it would have in-volved 6 hours of traveling each day.When she receivedthe mailgram from Interstate offering reinstatement, shewent in for an interview and was offered a position inwhich the working hours were from 9 a.m to 4 p.m. Herwork hours at Continental had been from 10 a.m. to 2:30p.m. She testified that she explained to Leslie Karen, theInterstate interviewer, that the conflict with her schoolschedule prevented her from taking the job and also toldthe interviewer that she was contemplating taking a va-cation in Florida, where her parents resided, and that shewould not return to New York until September.Ronald Gerstein testified that he was the one whointerviewed Victorio and that he offered her a job withthe same hours at Continental that she had previouslyworked,but that Victorio declined the offer with the ex-planation that she might not be available until Septemberas she was probably going to Florida for the summer.Gerstein testified that he was left with the impressionthat she would call him if she changed her mind.Elaine Hickey had worked with Victorio prior to theirtermination, and for a time had shared living quarterswith Victorio. She testified that while employed at Con-tinental,Victono had also worked nights at a cafe onStaten Island and that she continued working there afterthe Continental layoff.I reject Respondents' contentionthat this affects the merits of her case, either from thestandpoint of entitlement or from the standpoint of theamount of backpay owing. The additional job existedprior to the layoff and did not supercede the employ-ment from which she had been barred by the layoff. Theearnings from her extra employment are therefore not anoffset against any backpay entitlement.However,beforethe existence of the second job had been disclosed in the CONTINENTAL INSURANCE CO.hearing, Victorio had testified that she told the Interstaterepresentativeson July 9that she was immediately avail-able for employment and did not have another job. (Ac-tually,the interview at Interstate occurred on July 1.)Her credibility is thereby brought into question. Otheraspects of the evidence raised further doubts about hercredibility.Besides the testimony thatVictorio saidshe was notavailable for employment during the summer of 1981, theevidence establishes that she did not attend summerschool at the Parsons School of Design during thatsummer.The spring term having ended in mid-May, shewas available for the job offered by Gerstein becausethere was no class schedule with which its hours mightconflict.While she was entitled to an offer of employ-ment at hours and pay comparable to those of her formerjob, there is no requirement that the offer be of a precise-ly identical job, and the circumstance that she was not infact attending school destroys her credibility in ascribingreasons for her rejection of the Interstate employmentoffer and that circumstance also contradicts her statedreason for declining the job at the Staten Island Ad-vance.On the job application that she filed with Interstate onJuly 1, she stated flatly that she was not available forwork until September 1, 1981. The Respondents arguethat this casts doubt on her availability at any periodprior to July 1. This is pure speculation, and it would bejust as easy to speculate that she made the decision to gotoFlorida on that very date and had therefore beenavailable and able to work up to July 1. Such speculationisunnecessary.Legitimate doubts about her asserted ef-forts to obtain interim employment in the precedingmonths are raised by the other evidence in the recordand the contradictions in her own testimony.On the application filed with Interstate, Victorio indi-cated that she had a job as of July 6. The Respondentscontend that thisnegates thepossibility that her employ-ment with Mandalay Caterers began as late as August 7.She was making this statement as of July 1. While it ispossible that her arrangements underwent a change, itwould appear that had there been any change she wouldhave notified Interstate if she were interested in obtain-ing employment.Falsehoods contained in her written statement respect-ing her efforts to obtain employment cannotbe over-looked. Respondents have pointed out that she listed, asone of the places to which she had applied for employ-ment,the cafe where, according to her roommate, shewas actually already working. That writtenstatementalso omits any mention of the job applications with theStaten Island Advance and the Queensborough PublicLibrary.The inconsistencies in Victorio's testimony and her de-meanor while testifying convinced me that she was notbeing truthful about her efforts to obtain interim employ-ment.In this instance, it may reasonably be argued, inthe light of all the other circumstances, that her incomefrom her second job and the unemployment insurancebenefits that she collected seemingly removed the stressfrom her period of unemploymentand lessenedher moti-vation to seek interim employment. She testified candidly601that she contemplated spending the entire summer inFlorida, possibly even seeking employment down there. Icannot find on this record that she was available for em-ployment throughout the backpay period at the samehours that she had previously worked,or that she madereasonable efforts to obtain employment in a job callingfor her to work similar hours.Accordingly, I find thatLilaVictorioisnot eligiblefor backpay.28. Leonora VilabreraLeonoraVilabrerawas allegedly owed $1422 netbackpay for the period February 27 to May 5, when sheobtained a job. The matter has been tried on the basis ofa cutoff date of May 5, with no interimearnings, thoughshe accepted an offer of reinstatement from Interstateand returned to work for Interstate on July 6. There isno data respecting her earnings from May 6 through July3, her backpay period being deemed to end with May 5.Besides assertingthat gross backpay should be reducedby the amounts of severance pay and vacation pay thatLeonora Vilabrera received, the Respondents advancethe argument that unemployment insurance benefits thatshe collected should be deducted from backpay becauseshe rejected what they characterize as suitable employ-ment.In the first week after the layoff, Vilabrera visitedInterstate at the Chase Bank on William Street in down-town Manhattan. She spoke to the manager and told himshe was looking for the same type of job that she hadhad at Continental. There she had worked from 6 a.m. to2:30 p.m., 5 days a week. He called her a few days laterand offered her a part-time job, 4 hours a day. Sheturned it down because the money was insufficient; infact, it amounted to less then her unemployment insur-ance benefits.The Respondents assert on the basis of this testimonythat, because she never inquired as to the pay rate andcould not therefore be certain that her earnings would belessthan the unemployment insurance benefits, theamount of those benefits should be deducted from grossbackpay. This argument fails because I credit her testi-mony that she assumed that Chase would start her at theminimum hourly wage rate. She was entitled to makethat assumption, for that is what had happened when shebegan work at Marriott. She was receiving approximate-ly $90 per week in unemployment insurance benefits.The job that she was offered involved working half thenumber of hours of her former job, 20 hours instead of40. She could reasonably concluded that the job wouldmake her economic position worse instead of better.Unemployment insurance benefits are not interim earn-ings and are not normally offset against backpay liability.No reason to apply a different rule has been demonstrat-ed in this case.The sincerity of the claimant's efforts to find interimemployment is manifest from the fact that she found apermanent job and started on it on May 5, substantiallyreducing the Respondents' backpay liability.Accordingly, I find that Leonora Vilabrera is entitledto the net backpay a alleged in the specification, reduced 602DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDby severance pay that she received in the amount of$158. Accordingly, I calculate her net backpay at $1264as set forth in Appendix A.29. Simona VilabreraSimonaVilabrerais allegedto be owed net backpay inthe amount of $3888 for the period February 27 to July6,when she returned to work on Interstate's offer of re-instatement. The Respondents contend that her testimonyrespecting efforts to obtain interim employment is notcredible.They unquestionably have plenty of ammuni-tion with which to work, but my own appraisal of heroverall testimony leads me to accept it as credible.There are a number of points about Vilabrera's testi-mony that the Respondents rightly pointto as raisingquestions. After testifying that she did not speak to otherMarriott ex-employees prior to testifying at the hearing,she admitted she had discussed the case with some ofthem. She appeared to be evasive about themanner inwhich she had obtained a copy of the backpay specifica-tion and about the date when she first saw it. First shetestified that she saw it posted on a bulletin board; thenshe testified that she received it in the mail, but wasunable to furnish a lucid explanation of how that hadcome about. She appeared also to have contradicted her-self specificallywith respect to whether she had dis-cussed her testimony with Rupert Cayenne, anotherbackpay claimant. There was also a contradiction be-tween her testimony and that of Cayenne respecting aconversation they had. She testified that he obtained ajob as a chef and told her that there was no positionopen for her in the place where he was working. He tes-tified that he did not find work until 2 weeks before hewas called back by Interstate and that the job he ob-tained was in a paper factory.Some of her testimony appeared to me to be improb-able, such as her testimony that the General Counsel didnot prepare her in any way for her appearance at thehearing in this backpay proceeding. She later modifiedthat testimony.The items of testimony that I have just cited andSimona Vilabrera's demeanor while testifying convincedme that she was not a completely truthful witness withrespect to those matters. However, the troublesome por-tions of her testimony, to which I have just alluded,were given along with a great deal of creditable testimo-ny, and those portions of her testimony, while vaguewith respect to some particulars, created a believablepicture of reasonably diligent effort to obtain interim em-ployment. Significantly, almost all that testimony wasuncontroverted.Simona Vilabrera testified that she was a second cook.She asked Carol Kramer about another job with Marri-ott.Though she could not remember Kramer's response,itwas apparently not encouraging and Kramer, who tes-tifiedat the hearing, said nothing that contradictedSimonaVilabrera's testimony. The first week of her un-employment she telephoned the manager of the new op-eration at Continental at 80 Maiden Lane, New YorkCity, to see if there was any work, and was advised thatthere were no openings. She followed newspaper ads inthe New York Times and the New York Daily Newsand made telephone calls. She made a long subway tripto investigate a babysitting job, which she turned downbecause the pay was insufficient. She spoke to otherformer Marriott employees and to her friends, Cayenneand Ermine Blades,asking for their help in finding a job.At the suggestion of another friend, she put in an appli-cation at the new Hyatt Hotel in New York City. At thesuggestion of yet another friend, she applied for a job ata hospital on Jamaica Avenue in Queens, New York (shecould not recall the name of the hospital but later re-ferred toitas a nursinghome). She went to only oneemployment agency, in April. She paid a $20 fee andwas sent out to be interviewed for two nonexistent jobsand, after great difficulty, obtained refund of the fee. Sheapplied to Consolidated Edison.She applied for, and received, unemployment insur-ance benefits. Here again, her testimony raised, as well asanswered, questions. She asserted that she went out look-ing for a job two or three times a week. That shouldhave created a substantial job-hunting history at the Un-employment Insurance Division which, even if not di-rectly available, should have left a lot of information inher own memory. She testified that she reported her ef-forts to find employment to the interviewers at thatagency.However, her recollection was that the unem-ployment insurance interviewers only asked her if shehad been looking for work and did not ask where shehad looked. The entire conversation would consist of herbeing asked if she had been looking and her affirmativereply; there was no curiosity on their part as to whereshe had looked or as to the identity of the firms to whichshe had made application.Careful consideration of Simona Vilabrera's testimonyindicates to me that most of the problems with it resultfrom her extreme vagueness respecting dates and thesubstance of conversations. There are, as I have stated,some actual contradictions in her testimony. Neverthe-less,vagueness as to details is not synonymous withfalsehood, and not all contradictions mean that the wit-ness was lying. For example, the claimant gave addition-al testimony that I think clarified seeming inconsistenciesregardingherconversationwithCayenne and themanner in which she had been prepared for the hearingby the General Counsel. She testified that the GeneralCounsel had told her to try to remember the past and totell the truth and to remember where she had gone toapply for jobs. That testimonyseemed altogether reason-able and truthful. As to her testimony about the conver-sation with Cayenne, it is to be noted that her testimonythat he had a job cooking was actually given after shehad stated several times that she was vague about thekind of work he was doing. In response to a question putto her as to whether he had told her he had obtained ajob, she first answered simply that he had told her that"he had something," but she did not know what it was,but thought it was in cooking. She did not even knowwhether he was working full time or part time. Althoughthismay seem surprising, considering that Cayenne andBlades were friends of hers to whom she spoke frequent-ly, it is apparent that her testimony became contradicto-ry as to immaterial details under repeated questioning CONTINENTAL INSURANCE CO.and an apparent desire on her part to supply answers,rather thanas a resultof any deliberate attempt to distortthe truth.The claimant's testimony as a whole is imprecise, butnot incredible. Almost all of it is uncontroverted. In itsimportant details it was consistent and remained unsha-ken on cross-examination.She collected unemploymentinsurancebenefits throughout the entire backpay period,and Respondents conceded that the procedure followedby the Unemployment Insurance Division of the NewYork State Department of Labor is to inquire periodical-lyof recipients of unemployment insurance benefitswhether they have made efforts to find employment andto refer them to a State-operated placement bureau to besent out on job prospects. I do not find that the claim-ant's credibility regarding the main issue has been at alleroded. I find that she made the efforts to find employ-ment to which she testified and I find that those werereasonably diligent efforts to secure interim employment,and that she is therefore eligible to receive backpay. Inote againthat in this backpay proceeding, doubts areresolved infavor of theclaimant and against the Re-spondents, and that the burden of showing failure tomake reasonable efforts to find interim employment is onthe Respondents.The claimant received a severance payment in theamount of $216. Accordingly, I have calculated her netbackpay in the sum of $3672 as set forth in Appendix A.THE REMEDYThe Respondents' obligations to the backpay claimantswill be adequately discharged by their payment to theclaimants of the respective amounts set forth in the at-tached Appendix A, which is based on the amounts setforth in the specification, as amended by the GeneralCounsel and as modified by me in accordance with myfindings. Interest, computed in the manner prescribed inFlorida Steel Corp.,231NLRB 651 (1977), andIsisPlumbing Co.,138 NLRB 716 (1962), shall be payable onsuch amounts, commencing with the last day of each cal-endar quarter of the backpay period on the amount dueand owing for such period, as set forth in Appendix A,and continuing until the date of payment thereof. Thereshall be deducted from such payments and taxes requiredto be withheld pursuant to Federal, state, and local laws.Appendix A sets forth the gross backpay, interim earn-ings, and severance pay, and net backpay for each claim-antwhom I have ascertained to be entitled to paymentof backpay. No claimant who had interim earnings sub-mitted evidence respecting expenses incurred in connec-tion therewith, and therefore the earnings figures pre-sented represent net earnings.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed22 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec.102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses603ORDERThe Respondents, Continental Insurance Company,Division of Continental Corporation;MarriottFoodService, Inc., a Division of Marriott Corp.; and Inter-stateUnited Corporation, and their officers, successors,and assigns, shall make wholethe followingnamed back-pay claimants involved in this proceeding by payment tothem of the following amounts of net backpay set forthopposite their names together with interest to be comput-ed in the manner set forth in the remedy section of thisdecision,minus tax withholding as required by Federal,state,and local laws:Eric AllenLewis BarbeeMarieBellisiErmine BladesAngelo BonomoRupert CayennePhillip DeutschBertha DePalmaAlice FoxLouise FullerGerald FurbyNicholas GrahamEsther GutnickCurtis HaileyEddie HallCeliaHassettElaine HickeyGeoffrey HillJenny IrizarryAnnaJankunisTina LindseyEvelyn MajorBridgetMcNamaraBetty McPhersonCatherine MoranSheila NelsonCornelius NoonanOctavio ParraBlanca SchauerElenora SukovichGregory TaylorMary ToweyMaria UnterreinerLeonora VilabreraSimona VilabreraGeorge Whitehead$3,468.001,360.00960.00168.005,779.004,100.002,527.002,416.80210.00900.902,312.00672.00188.002,252.002,172.001,001.001,944.00292.00204.00560.241,285.002,186.00238.001,620.002,718.003,536.002,312.001,260.001,836.00250.00164.003,436.0039.001,264.003,672.0065.00It having been determined that the backpayclaimant,Octavio Parra, incurred liabilities for medical expensesthat, as of July 5, 1983, amounted to $10,762.75, in an ill-ness covered by the Marriott Corporation Medical Bene-fitsPlan (the Plan), and that the said amount is the netamount owing after payment of the sum of $1650 by thePlan and payment of the sum of $5,328.10 by a Medicaidallowance, it is further Ordered:(a)That the compliance officerascertainwhether anyfurther deductions should be made from the aforesaidsum of $10,762.75 to comply with deductibles providedfor in the Plan or to allow for coordination with pay- 604DECISIONS OF THENATIONALLABOR RELATIONS BOARDments that have been made by reason of coverage underany Federal or state medical insurance programs, andcompute the net balance thereof that shall be promptlypaid by theRespondentsto the backpay claimant, Octa-vio Parra.(b)Thatthe complianceofficerascertain the amountof any medical expenses incurred by Octavio Parra sinceJuly 5, 1983, which are covered by the Plan, and theamount of any deductibles or payments made pursuant toany other private or governmental insurance coverage,and compute the net balance thereof,which shall bepromptly paid by the Respondents to the backpay claim-ant, Octavio Parra.(c) That the compliance officer retain oversight to de-termine what additional sums, if any,become owing toParra from the Respondents as he continues his treat-ment, to ensurethat coordination of benefits with gov-ernmental coverages is implemented and that payment toParra of the net balances due is promptly made by theRespondents.The Regional Director for Region 2 is directed toplace in escrow for a period of 1 year from the date ofthisOrder the total amounts of backpay plus interest,without excluding tax withholdings required by Federal,state,and local laws,awarded Lewis Barbee, ErmineBlades,Betty McPherson, and George Whitehead and tomake suitable arrangements for examination of these fourclaimants by the Respondents and the General Counselrespecting their interim earnings and efforts to procureinterim employment during the backpay period. In theevent the Respondents choose to conduct such examina-tion and anyof thesaid former employees fail to submitto such examination or cannot be located within theescrow year, the amount of backpay placed in escrowfor such employee shall be returned to Respondents. Re-garding those employees who appear and submit to ex-amination,the Regional Director shall make a final de-termination whether such employee had interim earningsor received any other moneys that are deductible fromthe backpay award of the claimant, such determinationto be made in accordance with existing Board precedent.On such determination, the Regional Director shall makesuch deductions as are appropriate,return the amountsdeducted to the Respondents, and pay the net backpay tothe claimant. The Regional Director is further directedto report to the Board when these matters have beenfully resolved but in no event later than 1 year from thedate of the Board'sSupplemental Order,the status ofthese cases at such time.ClaimantYr.& Qtr.Gross BackpaySeverance PayNet InterimEarningsBackpay NetEric Allen1981-1$ 898.00$204.00None$ 694.001981-22,652.00None2,652.001981-3122.00NoneNone122.00Total$3,468.00Lewis Barbee1981-1$598.00$136.00Unknown$462.001982-2898.00-Unknown898.00Total$1,360.00Mane Bellisi1981-1$ 810.00$184.00None$626.001981-22,392.00-$2,076.00316.001981-3110.0092.0018.00Total$960.00Ermine Blades1981-1$ 364.00$196.00Unknown$168.00Angelo Bonomo1981-11,478.00336.00None1,142.001981-24,637.00-None4,637.00Total$5,779.00Rupert Cayenne1981-1$1,056.00$240.00None$1,056.001981-23,120.00-$88.003,032.001981-3144.00132.0012.00Total$4,100.00Phillip Deutsch1981-1$ 686.00$156.00None$ 530.001981-21,997.00-None1,997.00Total$2,527.00Bertha DePalma1981-1$ 627.00$114.00None$ 513.001981-21,852.50-None1,852.50 CONTINENTAL INSURANCE CO.605ClaimantYr.&Qtr.Gross BackpaySeverance PayNet InterimEarningsBackpay Net1981-385.50-None51.30Total$2,416.80Alice Fox1981-1$324.00$114.00None$ 210.00Louise Fuller1981-1210.60117.00None93.601981-2456.30-None456.301981-3351.00-None351.00Total$900.90Gerald Furby1981-1$ 598.00$136.00None$ 462.001981-21,768.00-None1,768.001981-382.00-None82.00Total$2,312.00Nicholas Graham1981-1$704.00$160.00None$544.001981-2128.00-None128.00Total$672.00Esther Gutnick1981-1$ 376.00$188.00None$ 188.00Curtis Hailey1981-1686.00156.00None530.001981-22,028.00-$400.001,628.001981-394.00-None94.00Total$2,252.00Eddie Hall1981-1$ 766.00$160.00None$ 606.001981-21,566.00-None1,566.00Total$2,172.00Celia Hassett1981-1$234.00$130.00None$104.001981-2507.00-None507.001981-3390.00-None390.00Total$1,001.00Elaine Hickey1981-1$ 367.20108.00None$ 259.201981-21,404.00-None1,404.001981-3280.80-None280.80Total$1,944Geoffrey Hill1981-1$438.00$146.00None$292.00Jenny Irizarry1981-1408.00204.00None204.00Anna Jankunis1981-1475.00108.00None367.001981-2108.00-None108.00'85.24Total$560.24Tina Lindsey1981-1$449.00$102.00None$347.001981-21,306.00-$938.0093800Total$1,285Evelyn Major1981-1$ 568.00$13600None$ 432001981-21,677.00-None1,677 001981-377.00-None77.00Total$2,186Bridget McNamara1981-1$ 346.00$108.00None$ 23800Betty McPherson1981-1475.00108.00Unknown367.001981-21,253.00-Unknown1,253 00 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDClaimant& QtrYrGross BackpaySeverance PayNet InterimBackpay Net..EarningsTotal$1,620.00CatherineMoran1981-1$ 567.60$120.00None$ 447.601981-21,496.40-None1,496.401981-3774.00-None774.00Total$2,718.00Sheila Nelson1981-1$ 915.00$208.00None$ 707.001981-22,704.00-None2,704.001981-3125.00-None125.00Total3,536.00CorneliusNoonan1981-1$ 598.00$136.00None$ 462.001981-21,768.00-None1,768.001981-382.00-None82.00Total$2,312.00Octavio Parra1981-1$792.00$180.00None$612.001981-2648.00-None648.00Sub Total$ 1,260.00Medical Expenses10,762.75Total$12,022.75Blanca Schauer1981-1$ 475.00$108.00None$ 367.001981-21,404.00-None1,404.001981-365.00-None65.00Total$1,836.00Elenora Sukovich1981-1$ 375.00$125.00None$ 250.00Gregory Taylor1981-1328.00164.00None164.00Mary Towey1981-1957.00261.00None696.001981-22,740.00-None2,740.00Total$3,436Maria Unterriner1981-1$233.00$194.00None$ 39.00Leonora Vilabrera1981-1695.00158.00None537.001981-2727.00-None727.00Total$1,264.00Simona Vilabrera1981-1$ 950.00$216.00None$ 734.001981-22,808.00-None2,808.001981-313000-None130.00Total$3,672.00George Whitehead1981-1$ 59800$136.00$ 577.001981-21,768.00-1,706.00$62.001981-382.00-79.003.00Total$65.001Health insuranceAPPENDIX BHospital Room and Board: Plan Benefits pay up toconfinements continuing beyond a 60 day periodthe semi-private room rate for up to 60 days formay be covered by Major Medical Benefits.each necessary hospital confinement.Necessary CONTINENTAL INSURANCE CO.If a participant is in a private room or in the in-tensive or coronary care unit of a hospital, the Planwill pay a daily rate equal to the hospital's averageroom and board charge for a semi-private room. Ifconfined in an intensive or coronary care unit, or ina private room because of contagious disease, thedifference between the average semi-private roomrate and the charge for the private room will becovered by Major MedicalBenefits.If a participant re-enters the hospital for treat-ment of the same or related condition within 90days following the initial discharge, it will be con-sidered the same continuous period of confinement.Otherwise,readmissionwill be treated as a newconfinement.Other Hospital and Anesthesia Expenses: For anyone hospital confinement period. Basic Plan Benefitscover up to the first $500 in expensesfor the fol-lowing:1.operating room, recovery room, surgical sup-plies,anesthesia supplies,drugs,dressings,oxygen,and antibiotics:2.diagnostic tests, radiology services, and physi-cal therapy:3. anesthesiologist's services: andInmost cases,after payment of the yearly de-ductible,Major Medical Benefits pay 80% of thenext $5000 and 100% of almost all other coveredexpenses incurred during each Plan Year.The Plan yearis the sameas the Company's fiscal year,which ends on the Friday closest to December 31.The yearly deductible is the first $100 for cov-ered medical expenses not included in Basic PlanBenefits.While it applies separately to each coveredfamilymember, the maximum deductible a familymust pay is $200.With Major Medical Plan Benefits on top of BasicPlan Benefits, the most you would have to pay forany one member of your family each year is $1,100of covered medical expenses (the $100 deductible,plus 20% of the next $5000). Major Medical Bene-fitsprovide up to $1,000,000 in coverage for eachparticipant.Major Medical Benefits for psychiatriccare, however, are limited to a lifetime maximum of$5000 per person.What expenses are covered by Major Medical Plan Ben-efits?Major Medical Plan Benefits provide coveragefor the reasonable and customary charges for thefollowing services, supplies and treatment when rec-ommended as medically necessary by a doctor forthe care and treatment of a covered illness orinjury. (Covered Major Medical expenses do not in-clude charges eligible for or reimbursed by BasicPlan Benefits.)607Hospital Expenses:1.Hospital room and board expenses,includingany excess in the daily room rate for coronary orintensive care units over the average semi-privateroom rate. Additional charges for a private roomare not covered unless required by health regula-tions due to contagious disease.2.Other hospital and anesthesia expenses over$500 per confinement. (Covered services, suppliesand treatment are described under "Other Hospitaland Anesthesia Expenses.")3.Services, supplies, and treatment rendered by ahospital's outpatient facilities or an ambulatory sur-gical center.Professional Expenses:1.Diagnosis,treatment,and surgeryby a doctorin connection with a covered illness or injury. Thisincludes oral surgery performed by a Doctor ofDental Surgery, which (1) results from an acciden-tal injury occurring after the patient's effective dateof participation in the Plan or (2) is due to a non-dentalimpairment requiring hospitalization fordentalsurgery.6.Private duty nursing services directed by theattending physician.Other CoveredExpenses:2.Prescriptionmedication:4.Medical laboratory tests ordered by a doctor.5.Oxygen, includingthe rental of equipment foradministration:The Plan has a "coordination of benefits" provi-sion designed to reduce Plan costs to you and theCompany by preventing the duplication of benefitspayments.The term "other plan or plans" includes (1) Parts A andB of the Federal Medicare program:If charges are subject to deductibles under theMedical Benefits Plan, the deductibles must be paidbefore Plan benefits are payable. The coordinationof benefits provision applies separately to each typeof service and date of treatment.If more than one plan covers a particular charge,responsibility for payment will be assigned in thefollowing order:If the other plan or plans either (1) do not have acoordination of benefits provisions, or (2) is theFederalMedicare program . . . its benefits will beapplied to the charges first before payments can bemade from the Medical Benefits Plan. . .